UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                         SECRET 

                             UNITED STATES DISTRICT COURT                          FILED WfnI THE
                             FOR THE DISTRICT OF COLUMBIA                    cg~TS~
KHAIRULLA SAID W ALI                                                         DATE:_~~~~~:..r...-_
KHAIRKHWA,

               Petitioner,                            Civil Action No.:      08-1805 (RMU)

               v.                                     Re Docwnent Nos.:      1, 187, 197

BARACK OBAMA et al.,

               Respondents. 


                                  MEMORANDUM OPINION 


                    DENYING THE PETITION FOR A WRIT OF HABEAS CORPUS

            DENYING AS MOOT THE GOVERNMENT'S MOTION FOR THE COURT TO
                   CONSIDER Ex PARTE INFORMATION ON THE MERITS

     OVERRULING THE GOVERNMENT'S OBJECTION TO THE PETITIONER'S RELIANCE ON 

                        MATERIALS OUTSIDE THE RECORD 


                                      I. INTRODUCTION

       This matter comes before the court on the petition for a writ of habeas corpus filed by

Khairulla Said WaH Khairkhwa (ISN 579) ("the petitioner"), an Afghan national detained at the

United States Naval Station in Guantanamo Bay, Cuba ("GTMO"). The government contends

that the petitioner, a former senior Taliban official, is lawfully detained because he was part of

Taliban forces and purposefully and materially supported such forces in hostilities against the

United States. The petitioner maintains that his detention is unlawful because he was merely a

civilian administrator in the Taliban government with no involvement in the Taliban's military

operations, and because he had disassociated himself from the Taliban by the time ofhis capture.

       In March 2011, the court held a merits hearing to assess the lawfulness of the petitioner's

detention. During the eourse of that hearing, the parties introduced dozens of exhibits from a




                                             SECREl

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                               SECItE'f

variety of classified and public sources, including media reports, scholarly works, interrogation

reports and declarations from intelligence analysts. The court also received live testimony and

declarations from subject matter experts offered by the petitioner. At the conclusion of the

hearing, both parties submitted detailed proposed findings of fact and conclusions of law

encapsulating and amplifying the evidence and argument presented during the merits hearing,)

       Having carefully considered the parties' extensive presentations, the court reaches the

following findings. The petitioner was, without question, a senior member of the Taliban both

before and after the U.S.-led invasion of Afghanistan in October 2001. The petitioner served as

a Taliban spokesperson, the Taliban's Acting Interior Minister, the Taliban Governor of Kabul

and a member of the Taliban's highest governing body, the Supreme Shura. The petitioner was a

close associate ofTaliban leader Mullah Mohammed Omar, who appointed him Governor of the

province of Herat in 1999. The petitioner held this office at the time the Taliban government feU

to U.S. coalition forces in late 2001.

       Although the petitioner contends that he had no military responsibilities in any of his

posts within the Taliban, the record belies that contention. The petitioner has repeatedly

admitted that after the terrorist attacks of September 11, 2001, he served as a member of a

Taliban envoy that met clandestinely with senior Iranian officials to discuss Iran's offer to

provide the Taliban with weapons and other military support in anticipation of imminent

hostilities with U.S. coalition forces. The petitioner has also exhibited a detailed knowledge

about sensitive military-related matters, such as the ]ocations, personnel and resources ofTaliban

military installations, the relative capabilities of different weapons systems and the locations of


       The government has objected to the petitioner's reliance on eleven documents that were not made
       a part of the record, but are nevertheless cited in the petitioner's proposed findings of facts and
       conclusions of law. See generally Govt.'s Opp. To Petr's Reliance on Materials Outside the
       Record. The government's objection is overruled.


                                           SECRET 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





weapons caches. Furthermore, the petitioner operated within the Taliban's fonnal command

structure, providing material support to Taliban fighters both before and after the outset of

hostilities with U.s. coalition forces. These facts are consistent with the TaHban's governance

model, in which nearly all senior Taliban officials were tasked with both civilian and miHtary

responsibilities.

        Despite the petitioner's efforts to portray himself as a reluctant, marginal figure within

the Taliban, the record indicates that the petitioner rose to the highest level of the Taliban and

had close ties to Mullah Omar, who repeatedly appointed the petitioner to sensitive, high-profile

positions. Indeed, even after the U.S.-led invasion of Afghanistan, the petitioner remained

within Mullah Omar's inner circle, despite the fact that Mullah Omar had Hmited his contacts to

only his most trusted commanders.

        The petitioner remained part of Taliban forces at the time of his capture in early 2002.

Although the petitioner contacted individuals allied with the United States to discuss the

possibility of surrendering himself to U.S. coalition forces, he never turned himself in and was

ultimately captured at the home of a senior Taliban military commander.

        In sum, based on a totality of the evidence, the court concludes that the government has

proven by a preponderance of the evidence that the petitioner was part of Taliban forces at the

time of his capture. The petitioner is therefore lawfully detained and his petition for a writ of

habeas corpus must be denied.




                                          8EyRET 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                            UNCLASSIFIEDIIFOR PUBLIC RELEASE 





                                          II. BACKGROUND
                                          A. Factual Overview

          The following facts are undisputed. The petitioner was born in the Kandahar province of

Afghanistan some time between 1967 and 1972. GE 91 2 (Joint Stipulation of Undisputed Facts)

~    10; GE 20 (lSN 579 FD-302 (July 2, 2002) at 1; GE 44 (ISN 579 FD-302 (May 26, 2002» at

1; GE 45 (ISN 579 FD-302 (May 13.2002» at 1; GE 70 (ISN 579 CSRT Summarized Statement

(Nov. 8,2004» at l-2. He is a Durrani Pashtu and a member of the Popalzai tribe. GE 91               ~   11.

Following the Soviet invasion of Afghanistan in 1979, the petitioner relocated with his family to

a refugee camp near Quetta, Pakistan. GE 20 at 1. The petitioner spent the bulk of his youth in

Pakistan and was educated at different madrassas3 in that country. GE 91 ~ 14; GE 43 (ISN 579

MFR (May 10, 2002» at 1; GE 45 at 1.

          In 1994, with the Soviets expelled from Afghanistan and various factions fighting for

control over the country, the petitioner returned to Afghanistan. GE 91         ~   13. He moved to the

village of Spin Boldak in Kandahar province, where he began working for the Taliban. ld In

Spin Boldak, the petitioner functioned primarily as a wayand, or spokesperson, serving as the

Taliban's spokesman to media outlets such as the BBC and Voice of America. GE 20 at 1-2; GE

45 at L The petitioner also served as the Taliban's district administrator for Spin Boldak, the




2	
          Citations to "OE _ " refer to the exhibits introduced by the government during the merits
          hearing, whereas citations to "PE _ " refer to the exhibits introduced by the petitioner during
          the merits hearing.
3	
          "Madrassa" (plural·'madaris") derives from the Arabic word for "school." In Pashto, the term is
          commonly used to refer to religious schools ("deeni madaris"). See GE 88 at 20.




                            UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                             UNCLASSIFIEDIIFOR PUBLIC RELEASE 





highest-ranking official in that city. GE 71 (ISN 579 ARB Statement (June 22, 2006) at 3; Mar.

31 Tr. at 87.4

          The petitioner rose quickly through the Taliban ranks. In 1996, the petitioner was

appointed Governor of Kabul, PE 110 ~ 50, and shortly thereafter, became the Taliban's Acting

Minister of the Interior, id; GE 91 ~ 16. By that time, the Taliban had seized control over

southern and central Afghanistan, including Kabul, and were advancing on the Northern Alliance

stronghold city of Mazar-e-Sharif. 5 GE 91 ~~ 2-3. The Taliban attempted to seize the city in

May and September 1997, but both assaults proved unsuccessful. [d.            ~   3. The Taliban finally

captured Mazar-e-Sharif in August 1998. ld          ~   4.

          On October 26, 1999, the petitioner was appointed Governor of Herat, id          ~    17, the

westernmost province in Afghanistan, GE 92. The petitioner held this post when U.S. coalition

forces commenced Operation Enduring Freedom on October 7,2001. See GE 91                    ~   5. By mid-

November 2001, U.S. coalition forces had pushed the Taliban out of Mazar-e-Sharif, Herat and

Kabul. Id.    ~~   6-8. Kandahar fell in early December 2001. Id

           In late January or early February 2002, Pakistani authorities captured the petitioner in

Chaman, Pakistan at the home of Abdul Manan Niazi, the former Taliban Governor of Kabul.

Id   ~   18. The petitioner has been detained at GTMO since approximately March 2002.

                                          B. Procedural History

           In June 2008, the Supreme Court issued its ruling in Boumediene v. Bush, 12& S. Ct. 2229

(2008), in which the Court held that individuals detained at GTMO are "entitled to the privilege


           The merits hearing occurred on March 28-31, 2011. Citations to the hearing transcript shall be
           made by designating the date of the proceedings.

           During the merits hearing. the parties presented a substantial amount of evidence regarding the
           petitioner's alleged role as a Taliban commander during the assaults on Mazar-e-Shariff. See
           infra Part IV.B.2.
                                                SECRET
                                                        5

                             UNCLASSIFIEDIIFOR PUBLIC RELEASE
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                             SECRtyf'


of habeas corpus to challenge the legality of their detention," id. at 2262, and that the federal

district courts have jurisdiction over such challenges, id. at 2274. Shortly thereafter, the

petitioner fi1ed a petition for a writ of habeas corpus challenging the legality ofhis detention at

GTMO. See generally Pet.

       Although the Supreme Court did not specify what procedures the district courts were to

employ in resolving habeas petitions fi1ed by GTMO detainees, it did emphasize that the

"detainees in these cases are entitled to a prompt habeas corpus hearing." Boumediene, 128 S.

Ct. at 2275. Toward that end, this court and other judges in this district agreed to consolidate

their cases before Judge Hogan for the purpose of adopting common procedures for the GTMO

detainee litigation. See Minute Order (Oct. 29,2008). On November 6, 2008, Judge Hogan

issued a Case Management Order ("CMO") to govern these proceedings, which he amended on

December 16, 2008. See generally Am. CMO (Dec. 16, 2008). This court adopted the

provisions of the amended CMO, subject to modifications set forth in an Omnibus Order issued

on April 23, 2009. See generally Omnibus Order (Apr. 23, 2009).

       The government filed its factual return for the petitioner in December 2008. See

generally Factual Return. Following an extensive period ofdiscovery, the petitioner filed

his traverse in December 2009. 6 See generally Traverse. In April 2010, the parties filed cross-

motions for judgment on the record. See generally Govt's Mot. for J. on the R.; Petr's Cross-

Mot. for J. on the R. The court denied the parties' cross-motions after concluding that there were

genuine issues of material fact in dispute, and scheduled a merits hearing to begin in November



        The court granted the government's motion for leave to amend the factual return in September
        2010, Mem. Op. (Sept. 16,2010) at 3-6, and in early March 2011, granted both the government's
        unopposed second motion for leave to amend the factual return and the petitioner's unopposed
        motion for leave to amend the traverse, Order (Mar. 7,2011). The court granted the
        government's unopposed third motion for leave to amend the factual return on March 25, 2011.
        Minute Order (Mar. 25, 2011).    SEC RE,. 

                                                  6

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
               ,   ,
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





2010. Order (Sept. 16,2010). At the petitioner's request, the court rescheduled the merits

hearing to March 2011. Order (Oct. 12,2010).

       The merits hearing began on March 28, 2011 and spanned four days. During the course

of the hearing, the parties introduced dozens of exhibits and offered extensive argument

concerning the lawfulness of the petitioner's detention. The court also received live testimony

from a subject matter expert called by the petitioner. See infra Part III.D. At the conclusion of

the merits hearing, the parties submitted proposed findings of fact and conclusions of law. With

the record now complete, the court turns to the applicable legaI standards and the evidence and

argument presented by the parties.



                                III. EVIDENTIARY MATTERS

                           A. Framework for Assessing the Evidence

       In assessing whether the government has shown that the petitioner is lawfully detained,

the court "must evaluate the raw evidence, finding it to be sufficiently reliable and sufficiently

probative to demonstrate the truth of the asserted proposition with the requisite degree of

certainty." Bensayah v. Obama, 610 F.3d 725, 725 (D.C. Cir. 2010) (quoting Parhat v. Gates,

532 F.3d 834, 847 (D.C. Cir. 2008)). Thus, when relying on any piece of evidence in these

GTMO habeas proceedings, the court must examine that evidence to "detennine whether the

evidence is in fact sufficiently reliable to be used as a justification for detention." Khan v.

Obama, 646 F. Supp. 2d 6, 12 (D.D.C. 2009); see also Naji al Warafi v. Obama, 704 F. Supp. 2d

32,38 (D.D.C. 2010) (observing that "[iJn Guantanamo habeas proceedings, the Court must

assess the accuracy, reliability, and credibility of each piece of evidence presented by the parties

in the context of the evidence as a whole" (internal quotation marks omitted»).

                                          SECRET 

                                                  7

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 





       The reliability of any piece of evidence may be established by the intrinsic characteristics

of that evidence, such as the nature and consistency of the details contained in an account,

Barhoumi v. Obama, 609 F.3d 416,      428~29   (D.C. Cir. 2010), as well as through corroboration by

other evidence in the record, id. at 429 (noting that "an intelligence report's reliability can be

assessed by comparison to 'exogenous information"'); Bensayah, 610 F.3d at 725-26 (citing

Parhat, 532 F.3d at 849). Two pieces of evidence, "each unreliable when viewed alone," can

corroborate each other and mutually establish their reliability. Bensayah, 610 F.3d at 726 (citing

United States v. Laws, 808 F.2d 92, 100-03 (D.C. Cir. 1986».

       In this case, the government has based its case on a variety of classi1ied and public

materials, including scholarly works, media reports, expert declarations, intelligence reports,

interrogation reports reflecting statements made by the petitioner and other detainees and

transcripts ofthe petitioner's testimony to the Combatant Status Review Tribunal ("CSRT") and

the Administrative Review Board ("ARB"). A number of these documents contain multiple

levels of hearsay. See FED. R. EVID. 801(c). As dictated by this Circuit, the court shall

individually assess the reliability of each exhibit that it relies on in the course of its analysis. See

infra Part IV.

                       B. Admissibility and Reliability of Hearsay Evidence

        Prior to the merits hearing, the government submitted a motion in which it argued that the

court should afford a presumption of accuracy and authenticity to its hearsay evidence. See

generally Govt's Hearsay Mot. Noting that the motion was substantively identical to motions

resolved by this court in other GTMO cases, the court granted in part and denied in part the

government's motion in an order issued prior to the merits hearing. Order (Mar. 17,2011)

(citing Alsabri v. Obama, 2011 WL 576064, at *5-6 (D.D.C. Feb. 3, 2011); Hatim v. Obama, 677


                                         SECRET' 

                                                   8

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                 , ,
                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 





F. Supp.2d 1, 7-10 (D. D.C. 2010), rev'd on other grounds, 632 F. 3d 720 (D.C. Cir. 2011». The

reasoning underlying the court's ruling is set forth in greater detail below.

          The Circuit has made clear that although "hearsay evidence is always admissible in

Guantanamo habeas proceedings, such evidence must be accorded weight only in proportion to

its reliability." Barhoumi, 609 F.3d at 428 (D.C. Cir. 2010). As the Circuit has stated, "the

question a habeas court must ask when presented with hearsay is not whether it is admissible - it

is always admissible - but what probative weight to ascribe to whatever indicia of reliability it

exhibits." Al Bihani v. Obama, 590 F.3d 866,879 (D.C. Cir. 2010).

         Nothing in these Circuit decisions suggests that the court should presume the accuracy or

reliability ofthe government's exhibits; to the contrary, as previously noted, the Circuit has

stated that before relying on any piece of evidence, the court must determine that it is sufficiently

reliable and probative. Bensayah, 610 F.3d at 725 (citing Parhat, 532 F.3d at 847); cf Al Odah

V.   Obama, 611 F.3d 8, 14 (D.C. Cir. 2010) (holding that the district court did not err in relying on

hearsay evidence where "[t]he government offered reasons why its hearsay evidence had indicia

of reliability, and the court considered the reliability of the evidence in deciding the weight to

give the hearsay evidence").

          Drawing on these principles, this court has held that although hearsay evidence is always

admissible in these habeas proceedings, the court cannot presume the accuracy of such evidence,

but must instead make individualized determinations about the reliability and accuracy of that

evidence and the weight it is to be afforded. A/sabri, 2011 WL 576064, at *5 (citing Hatim, 677

F. Supp. 2d at 10)). The court has also held that based on the principles underlying Federal Rule

of Evidence 803(6), which sets forth the hearsay exception for reports of regularly conducted

activity, the government's interrogation reports and intelligence reports are entitled to a

                                          SECRE1· 

                                                   9


                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





presumption of authenticity. Id; see also Almerfedi v. Obama, 2010 WL 691944, at "'1 (D.D.C.

Mar. 1,2010) (concluding that all of the government's hearsay evidence was admissible and that

any evidence created and maintained by the government in the ordinary course of business was

entitled to a rebuttable presumption of authenticity, but rejecting the government's argument that

its evidence should be afforded a presumption of accuracy). As described below, the court has

applied the same framework in assessing the hearsay evidence introduced by the government in

this case. See infra Part IV.

                                C. Reliance on Ex Parte Information

       During the course of this litigation, the government has filed a number of motions for

leave to provide the petitioner with redacted versions of certain documents that are subject to the

automatic disclosure provisions of the CMO. The motions were brought pursuant to § LF of the

CMO, which provides that "[i]fthe government objects to providing the petitioner's counsel with

classified information [otherwise subject to disclosure], the government shall move for an

exception to disclosure." CMO § I.F. Relying on the Circuit's ruling inAI Odah, the court

issued a series of rulings on these motions, ultimately granting the government leave to redact

portions of certain documents disclosed to the petitioner. See, e.g., Mem. Order (May 25, 2010);

Mem. Order (Oct. 5, 201 0) (granting in part and holding in abeyance in part the government's

renewed fourth ex parte motion for exception from disclosure and directing the government to

provide further explanation for its redaction to one document); see also Al Odah v. United States,

559 F.3d 539,545-47 (D.C. Cir. 2009) (concluding that the court may order the disclosure of

classified information to the petitioner only if the evidence is material, access by petitioner's

counsel is necessary to facilitate meaningful habeas review and there are no adequate alternatives

to disclosure).
                                           SECRET
                                                 10 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 





       In June 2010, the petitioner filed a motion seeking access to the government's ex parte

filings. See generally Petr's Mot. for Access to Ex Parte Filings. The court denied the motion,

concluding that § I.F of the CMO contemplates ex parte applications for exceptions from

disclosure. Mem. Op. (Sept. 16,2010) at 6-9. In so ruling, however, the court noted that it had

no intention of relying on any redacted, ex parte information in determining the legality of the

petitioner's detention.' Id at 8-9.

       On March 27, 20 II, the government filed a motion, in which it argued that the court

should, in assessing the lawfulness ofthe petitioner's detention, consider ex parte certain

information redacted from the documents disclosed to the petitioner. s See generally Govt's Mot.

that the Court Consider on the Merits Infonnation Contained in Its 3d & 5th CMO § LF. Motions

("Govt's Mot. for Ex Parte Consideration"). According to the government, the Circuit's ruling

in Al Odah implicitly acknowledges the court's authority to rely on ex parle materials when the

petitioner's access to that infonnation is not necessary to facilitate the court's meaningful review.

See generally id The petitioner disagrees, citing the well-established presumption against the

court's reliance on materials to which both parties do not enjoy access. See generally Petr's

Opp'n to Govt's Mot. for Ex Parte Consideration.

       The court is aware that at least one judge in this district has relied on ex parte infonnation

to assess the reliability of materials submitted by the government during a merits hearing. See

Khan v. Ohama, 741 F. Supp. 2d 1, 17 (D.D.C. 2010) (noting that the court conducted an ex

parte review ofunredacted copies of certain intelligence reports to assess their reliability). In

this immediate case, however, the court finds it unnecessary to rule on the issue because, as

7
        The court reiterated this position in its ruling on the government's fifth ex parte motion for
        exception from disclosure. Mem. Order (Mar. 11,2011) at 3 n.ll.

        The government submitted unredacted versions                   ts at issue with its ex parte
        motions for exception from djsclosure.a.""l                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 





discussed below, the evidence to which both parties had access amply establishes the lawfulness

ofthe petitioner's detention. See infra Part IV. Accordingly, the court denies the government's

motion as moot.

                            D. Qualification of the Petitioner's Experts

        During the merits hearing, the petitioner sought to introduce testimony from two

individuals proffered as expert witnesses: Hekmat Karzai and Brian Williams. Karzai submitted

a declaration on the petitioner's behalf, see generally PE 110 (Decl. of Hekmat Karzai), and

testified at the merits hearing, see Mar. 31 Tr. at 45-152. Williams also offered a declaration on

the petitioner's behalf, see generally PE lIlA (Decl. of Brian Williams), though he did not

testify at the merits hearing. 9

        Following extensive voir dire by the government, the court concluded that Karzai was

qualified to offer expert testimony on each of the matters addressed in his declaration. Mar. 31

Tr. at 92. The court also heard extensive argument from the parties regarding Williams's

qualifications to offer expert testimony in this case, though it declined to rule on the matter

during the hearing.

        In the following sections, the court explains in greater detail the basis for its ruling on

Karzai's qualifications and assesses the expert qualifications of Williams. The court begins by

briefly recounting the general principles governing the qualification of expert witnesses.

                  1. Legal Standard for the Qualification of Expert Witnesses

        Federal Rule of Evidence 702 provides that a witness must qualify as an expert to testify

on matters that are scientific, technical or specialized in nature. See FED. R. EVID. 702. The

court must act as a "gatekeeper" and determine the admissibility of expert testimony and the


        Neither Karzai nor Williams obtained access to or testified on the basis of classified materials in
        this case.


                                                    12

                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





qualifications of expert witnesses. Meister v. Med Eng'g Corp., 267 F.3d 1123, 1127 n.9 (D.C.

Cir. 2001) (quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,592 n.10 (1993»). The

trial court's gatekeeping obligation applies not only to scientific testimony but to all expert

testimony. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 148 (1999).

       In general, Rule 702 has been interpreted to favor admissibility. See Daubert, 509 U.S. at

587; see also FED. R. EVlD. 702 advisory committee's note (2000) ("A review ofthe caselaw

after Daubert shows that the rejection of expert testimony is the exception rather than the rule.").

The adversarial system remains the "traditional and appropriate" mechanism for exposing "shaky

but admissible evidence." FED. R. EVlD. 702 advisory committee's note (2000) (quoting

Daubert, 509 U.S. at 596). Nonetheless, the party presenting the expert bears the burden, by a

"preponderance of proof," of establishing the qualifications of the proposed expert. Meister, 267

F.3d at 1127 n.9.

       Rule 702 does not specify any particular means for qualifying an expert, requiring only

that the witness possess the "knowledge, skill, experience, training, or education" necessary to

"assist" the trier of fact. FED. R. EVID. 702. As the Supreme Court stated in Daubert, the trial

court must determine whether the proposed expert possesses "a reliable basis in the knowledge

and experience of [the relevant] discipline." 509 U.S. at 592. In considering whether this

standard is met, courts may consider the factors articulated in Daubert, such as (1) whether the

expert's technique or theory can be or has been tested; (2) whether the technique or theory has

been subject to peer review and publication; (3) the known or potential rate of error of the

technique or theory when applied; (4) the existence and maintenance of standards and controls;

and (5) whether the technique or theory has been generally accepted in the scientific community.

Id




                                                  13

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                         UNCLASSIFIEOIIFOR PUBLIC RELEASE 


                                                 tJJ!Cft'l!';)

       The Supreme Court has, however, noted that the Daubert factors are not exclusive and

may not apply in all cases. Kumho Tire Co., 526 U.S. at 150-51 (noting that Rule 702 envisions

a "flexible" inquiry). In cases in which the Daubert factors do not apply, "reliability concerns

may focus on personal knowledge or experience." Groobert v. President & Dirs. o/Georgetown

Coil., 219 F. Supp. 2d 1,6 (D.D.C. 2002) (citing Kumho Tire Co., 526 U.S. at 149). Formal

education ordinarily suffices, and a person who holds a graduate degree typically qualifies as an

expert in his or her field. See, e.g., Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d

167,176-77 (5th Cir. 2010); Am. Gen. Life. Ins. Co. v. Schoenthal Family, LLC, 555 F.3d 1331,

1338-39 (11th Cir. 2009).

       There is, however, no requirement that an expert possess formal education, and an expert

may be qualified on the basis ofhis or her practical experience. See, e.g., Thomas v. Newton

Int'/ Enters., 42 F.3d 1266, 1269-70 (9th Cir. 1994) (concluding that a longshoreman with

twenty-nine years of experience in various positions within the industry was qualified to testify

as an expert about proper safety procedures). As noted in the advisory committee notes to Rule

702, "[i]f the witness is relying solely or primarily on experience, then the witness must explain

how that experience leads to the conclusion reached, why that experience is a sufficient basis for

the opinion, and how that experience is reliably applied to the facts." FED. R. EVID. 702 advisory

committee's note (2000).

       The degree of "knowledge, skill, experience, training, or education" required to qualify

an expert witness ~~is only that necessary to insure that the witness's testimony 'assist' the trier of

fact." See Mannino v. Int'/ Mfg. Co., 650 F.2d 846, 851 (6th Cir. 1981) (noting that the weight

of the evidence is a matter to be assessed by the trier of fact). "[I]t is not necessary that the

witness be recognized as a leading authority in the field in question or even a member of a
                                          C"
                                                       b, 1 r" i
                                                  r.. ".. . ; f'··'{~".~ '~r
                                          .....,) t...._

                                                           14

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





recognized professional commWlity." 29 FED. PRAC. & PROC. (EVID.) § 6265. "The 'assist'

requirement is satisfied where expert testimony advances the trier of fact's understanding to any

degree." Id.

                                        2. Hekmat Karzai

       Hekmat Karzai, one of the proposed experts on whom the petitioner relies, is the Director

of the Centre for Conflict and Peace Studies, an independent research institute in Afghanistan

dedicated to reducing the threat of political violence and fostering an environment of peace and

stability in that nation. PE 11 0 1I~ 1-2. Karzai earned a master's degree in strategic studies,

focusing on issues such as terrorism, militancy and insurgency, has authored scholarly works on

the Taliban and its relationship with al-Qaida, has traveled extensively in the region and is

personally acquainted with many former Taliban leaders as well as local Afghan officials. Id. ~

4-6; Mar. 31 Ir. at 46-49,52. He is also a senior fellow at the Joint Special Operations

University, Special Operations Command for the United States Military and regularly briefs

senior U.S. commanders in Afghanistan. Mar. 31 Tr. at 46-49.

       The petitioner offered Karzai to provide expert testimony on the following subjects: (1)

background on the Taliban government and its relations with Iran; (2) a profile of Mullah Omar;

and (3) the petitioner's background and his role within the Taliban government. PE 110117.

Following a lengthy voir dire, the government conceded Karzai's qualifications to offer expert

testimony on the first two of these issues. Mar. 31 Tr. at 89. The government objected,

however, to Karzai offering expert testimony on the third issue, arguing that his views on the

petitioner's roles within the Taliban were based more on ipse dixit than on rigorous analysis. ld.

at 89-90. The government noted that Karzai had published no scholarly works about the

petitioner and based his opinions about the petitioner primarily on his discussions with

                                         8ECr{El" 

                                                  15

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





individuals associated with the petitioner rather than on any rigorous analytical inquiry. Id. at

90. In effect, the government argued, the petitioner was attempting to introduce hearsay

evidence in the guise of expert testimony. Id. at 91.

       The court overruled the government's objection based on the following considerations:

having authored a master's thesis on the relationship between the Taliban and al-Qaida, as well

as numerous scholarly works on the Taliban and Afghanistan, Karzai had amassed over a decade

ofexperience conducting research on issues related to the Taliban and Afghanistan by the time

he began researching the petitioner in 2006. Id at 44-49,86. Accordingly, Karzai plainly

possessed the training and experience necessary to conduct research into the petitioner, a

prominent and senior member of the Taliban government.

       Indeed, it would appear that in a manner consistent with his training and experience,

Karzai conducted a systematic inquiry into the petitioner. Karzai testified that he formed his

opinions about the petitioner's background and posts within the Taliban by interviewing

numerous people associated with him, including his family, those who worked with him in the

Taliban government on a daily basis and current senior Afghan government officials. Id. at 83­

85. He also consulted primary and secondary sources, such as local Afghan publications, for

information regarding the petitioner's role within the Taliban. Id at 84. Karzai testified that he

sought out a variety of individuals with firsthand knowledge about the petitioner, speaking not

only with individuals from Taliban-dominated southern Afghanistan, but also with individuals

from both the Mazar-e-Sharif region in the north and Herat province in western Afghanistan. ld

at 89. Moreover, Karzai attempted to verify the information he obtained from any source by

seeking corroboration through other sources. [d. at 86-87.




                                                 16
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                              SltCRR'f'


       The government did not explain why Karzai's reliance on information that he obtained

from these interviews precludes him from offering expert testimony, particularly in light of his

efforts to cross-reference and corroborate this information. 1O Although the government

suggested that the rigor of Karzai' s inquiry was undermined by his persona) desire to see the

petitioner freed, Mar. 31 Tr. at 90-91, in the court's view, this factor is relevant to the weight

afforded to Karzai's testimony, not his expertise.

       Accordingly, based on Karzai's knowledge, training and experience regarding the

Taliban and his efforts to research the petitioner's background and roles within the Taliban, the

court concluded during the merits hearing that Karzai was qualified to offer expert testimony on

the petitioner's background and posts within the Taliban.

                                         3. Brian Williams

       Brian Williams is a professor of Islamic History at the University of Massachusetts-

Dartmouth, where he has taught since 2001. PE 111 A , 1. He has a doctoral degree in Central

Asian History, as well as a master's degree in Russian History and Central Eurasian Studies. Id

Williams has authored more than seventy articles on war and terrorism in Central Eurasia. ld

He has testified as an expert in other GTMO proceedings. See, e.g., Khan, 741 F. Supp. 2d at 8

(noting that Williams offered expert testimony on Afghan warlords).

       In his declaration, Williams offers expert opinion testimony on the following four

subjects: (1) the Taliban's conquest of Mazar-e-Sharif; (2) Iranian-Taliban cooperation against

the United States; (3) intelligence sharing between the Taliban and Iran; and (4) al-Qaida bases


10
        Indeed, one of the works which the government has described as an authoritative source on the
        Taliban relies on information obtained from precisely the sort of interview which the government
        deemed unreliable during its voir dire ofKarzai. See GE 48 (AHMED RASHID, T ALIBAN:
        MILITANT ISLAM, OIL AND FUNDAMENTALISM IN CENTRAL ASIA (2000» at 90-91 (describing
        information obtained from an interview with Samiul Ha leader ofthe Dar-ul-Uloom Haqqania
        madrassa).                         ,~"\ '-'>~;.' ~"y .... 

                                                        \   L~",   ~


                                                   17

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
               I   !
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





located in Herat. See generally PE lIlA. The government does not dispute Williams's

qualifications to offer testimony on subjects one and four. Mar. 31 Tr. at 6. The government

asserts, however, that Williams lacks the qualifications necessary to offer expert testimony on

subjects two and three, both of which concern the relationship between the Taliban and Iran. ld

More specifically, the government contends that Williams has little expertise on Afghanistan or

the Taliban, having focused the majority of his schoJarJy endeavors on the Russian Caucasus and

Turkey, and that he has no specialized education or training on Iran. Id at 6-21. The

government also points to mistakes and inconsistencies in testimony offered by Williams in other

GTMO proceedings as evidence ofhis lack of expertise. Id at 22-30.

       The court disagrees with the government's assessment of Williams's expertise. The

government itself has previously relied on Williams as an expert on the Taliban. Williams

authored a book published in 2001 by U.S. Army Publications entitled "Afghanistan 101: A

Guide to the Afghan Theater of Operations," GE 100, 5, and has lectured on the Taliban and

Afghanistan at the U.S. Special Operations Command at Macdill Air Force Base ("The Role of

Foreign Fighters in the Taliban Insurgency"), Air Force Special Operations Command at

Hurlburt Airfield ("Waging Counter-Insurgency in Afghanistan 1842-2008"), the Joint

Information Operations Warfare Command at Lackland Air Force Base ("Background on Islam,

Suicide Terrorism and Jihad in the Middle East'') and the Central Intelligence Agency's Counter

Terrorist Center ("Profiling Afghan Suicide Bombers"), GE lilB (Curriculum Vitae of Brian

Williams) at 9-10. Williams has worked for a U.S. Army Information Operations team at NATO

Headquarters in Kabul and wrote the Joint Information Operations Warfare Command's field

manual on Afghanistan. PE lIlA, 2.




                                                18

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                              UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                                   S'BCH'f'

       Williams has traveled to Afghanistan on four occasions since the fall of the Taliban

government. Id. He has also authored articles discussing Afghanistan in the age of Taliban-rule

that have been published in scholarly journals, 11 as well as policy journals and other
               12
collections.        PE 111 B at 3-7. Furthennore, Williams has taught at least one course covering

modem Afghan history, including the period of the Taliban, titled "Empires and Invasions: A

History of Afghanistan from Genghis Khan to the War on Terror." GE 95 at 1.

       Given his demonstrated scholarship on the history of the Taliban, as well as the

government's own reliance on him as an expert on matters related to the Taliban, it is clear that

Williams possesses the specialized knowledge needed to offer expert opinion testimony on the

Taliban and Afghanistan. Indeed, as previously noted, the government has conceded that

Williams is qualified to offer expert testimony about the battle for Mazar-e-8harif during the rise

of the Taliban and about the presence of al-Qaida bases in Herat province during the Taliban's

rule over Afghanistan. See Mar. 31 Tr. at 6.

       Such expertise could not be obtained without developing a specialized knowledge of the

Taliban's relationships with its regional neighbors, including Iran. It is well-established that

Iran, which shares a 400-mile border with Afghanistan, played a central role in Afghan affairs

during the TaJiban's rise to power, providing substantial military support to the Northern

Alliance and other groups in their struggle for control of Afghanistan. See, e.g., PE 75 (Thomas

H. Johnson, Ismail Khan, Herat, and Iranian Influence, 3 8TRATEGle INSIGHTS, no. 7, July 2004,

at 1) at 3; PE 76 (Mohsen M. Milani, Iran's Policy Towards Afghanistan, 60 MIDDLE E.J., no. 2,

II 	
        See, e.g., Brian Williams, Reportfrom the Field General Dostum and the Mazar i Sharif
        Campaign: New Light on the Northern Alliance Warlords in Operation Enduring Freedom, 21
        SMALL WARS AND INSURGENCIES,         no.   4,   Dec. 2010, at 610, 611-15.
12 	
        See, e.g., Brian Williams, The Failure ofAl Qaeda Basing Projects: From Soviet Afghanistan to
        the Sunni Triangle, in DENIAL OF SANCTUARY. UNDERSTANDING TERRORIST SAFE HAVENS 49,
        58-59 (Michael Innes ed. 2007).       ,,, (e<  ('1 r'~ f,":r
                                                    . .\v/ r \ t". ~
                                                         19 


                              UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                             SECM" 


Spring 2006, at 235) at 244 (noting that Iran provided key support to the Northern Alliance

during the battle for Mazar-e-Sharif, in which the Taliban ultimately prevailed with the aid of

Pakistan).

       Although the fact that Williams has little demonstrated expertise in Iran is relevant to the

weight that the court ascribes to his views on the relationship between the Taliban and Iran, it

does not preclude him from offering expert testimony on the issue. Accordingly, the court

concludes that Williams is qualified to offer expert opinion testimony on all ofthe issues for

which he has been proffered.



                                         IV. ANALYSIS

                   A. The Scope of the Government's Detention Authority

       The government's authority to detain individuals at GTMO derives from the

Authorization for the Use of Military Force ("AUMF"), which provides that

       the President is authorized to use all necessary and appropriate force against
       those nations, organizations, or persons he determines planned, authorized,
       committed, or aided the terrorist attack that occurred on September 11, 2001, or
       harbored such organizations or persons, in order to prevent any future acts of
       international terrorism against the United States by such nations, organizations,
       or persons.

Pub. L. No. 107-40, 115 Stat. 224 (2001).

       This Circuit has delineated two categories of persons detainable under the AUMF: (1)

individuals who are "part of' forces associated with al-Qaida or the Taliban and (2) individuals

who purposefully and materially supported such forces in hostilities against U.S. coalition forces.

Al Bihani, 590 F 3d at 872; see also id at 874 (noting that "both prongs are valid criteria that are

independently sufficient to satisfy the standard"). The burden rests with the government to

demonstrate by a preponderance of the evidence that the detainee falls within one of these



                                                 20 


                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                               SEeH"

categories of detainable persons. See Awad v. Obama, 608 F.3d 1, 10 (D.C. Cir. 2010) (stating

that "a preponderance of the evidence standard satisfies constitutional requirements in

considering a habeas petition from a detainee held pursuant to the AUMF"); accord Al Bihan;,

590 F.3d at 878. 13

       The Circuit has observed that because al-Qaida's organizational structure is amorphous,

"it is impossible to provide an exhaustive list of criteria for determining whether an individual is

'part of al Qaeda." Bensayah, 610 F.3d at 725. Accordingly, the district courts must determine

whether an individual is "part of" al-Qaida or associated forces on a "case-by-case basis"

employing a "functional rather than a formal approach and by focusing upon the actions of the

individual in relation to the organization." Id. "That an individual operates within al Qaeda's

formal command structure is surely sufficient but is not necessary to show that he is 'part of the

organization." Id.; see also Awad, 608 F.3d at 11 ("Ifthe government can establish by a

preponderance of the evidence that a detainee was part of the 'command structure' of al Qaeda,

this satisfies the requirement to show that he was 'part of al Qaeda. But there are ways other

than making a 'command structure' showing to prove that a detainee is 'part of' al Qaeda."). On

the other hand, "the purely independent conduct of a freelancer is not enough" to show that an

individual is detainable as "part of' of those enemy forces. Bensayah, 610 F.3d at 725; see also

Salahi v. Obama, 625 FJd 745, 752 (D.C. Cir. 2010) (noting that "the government's failure to

prove that an individual was acting under orders from al-Qaida may be relevant to the question

of whether the individual was 'part of the organization when captured").


13
        Nevertheless, the Circuit has expressly left open the question of whether a lower evidentiary
        standard might be constitutionally permissible. See AI-Adahi v. Ohama, 613 F.3d 1102, 1103
        (D.C. Cir. 2010); see also Esmailv. Ohama, 2011 WL 1327701, at *3 (D.C. Cir. Apr. 8,2011)
        (Silbennan, J., concurring) (stating that "in a habeas corpus proceeding the preponderance of
        evidence standard that the government assumes binds it, is unnecessary - and moreover,
        unreal istic").                       j"         f    '.. f',:!''' 'l~
                                                         , ' ;: 4:\l ( . .t :
                                              \).,,,,$:- ~M. ~,\-:
                                                         t             ~";:


                                                   21
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





       The government's "authority to detain an enemy combatant is not dependent on whether

an individual would pose a threat to the United States or its allies if released." Awad, 608 F.3d at

11. The government must prove, however, that the petitioner was "part of' the Taliban, al-Qaida

or associated forces at the time of his capture to demonstrate that his detention is lawful under

the first prong of the standard. See Salahi, 625 F.3d at 751 (observing that "the relevant inquiry

is whether [the petitioner] was 'part of al-Qaida when captured"); Gherebi v. Obama, 609 F.

Supp. 2d 43, 71 (D.D.C. 2009).

       Few courts have delved at length into the ''purposeful and material support" prong of the

detention standard. It is nonetheless clear that as with the "part of' prong of the detention

standard, the inquiry into whether an individual has purposefully and materially supported

hostilities against U.S. coalition forces requires a fact-specific assessment focusing on the actions

of the individual in relation to the organization. See Al-Bihani, 590 F.3d at 873 (noting that even

ifthe detainee could prove that he was a civiHan "contractor" and was not a formal member of

the Taliban, the services that he provided to Taliban fighters engaged in hostilities against U.S.

coalition forces, such as cooking for the unit and carrying a brigade-issued weapon, would render

him detainable under the support prong of the detention standard).

       In assessing whether the government has met its burden under either prong of the

detention standard, the court may not view each piece of evidence in isolation, but must consider

the totality ofthe evidence. See AI-Adahi v. Obama, 613 FJd 1102, 1105-06 (D.C. Cir. 2010).

Even if no individual piece of evidence would by itselfjustifY the petitioner's detention, the

evidence may, when considered as a whole and in context, nonetheless demand the conclusion

that the petitioner was more likely than not "part of' the Taliban or al-Qaida or that the petitioner

purposefully and materially supported such forces. Id (concluding that the district court erred in




                                                 22

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                              SEelH!;'t'


"requir[ing] each piece of the government's evidence to bear weight without regard to all (or

indeed any) other evidence in the case"); cj Bourjaily v. United States, 483 U.S. 171, 179-80

( 1987) (observing that "individual pieces of evidence, insufficient in themselves to prove a point,

may in cumulation prove it" because the "sum of an evidentiary presentation may well be greater

than its constituent parts").

                                B. The Petitioner Is LawfuUy Detained

                         1. The Petitioner Was a Senior Taliban Official

        In many of the GTMO habeas cases litigated since Boumediene, the central question

before the court has been whether the detainee knowingly associated himself with the Taliban,

al-Qaida or related enemy forces. To resolve this question, courts have commonly sifted through

evidence of the detainee's presence at training camps and safchouses and assessed the

plausibility of the detainee's claim that he had no intention ofjoining forces hostile to the United

States. See, e.g., Alsabri, 2011 WL 576064, at *9-32 (analyzing evidence that the detainee had

stayed at al-Qaida and Taliban-affiliated guesthouses and training camps and evaluating the

detainee's assertion that he traveled from Yemen to Afghanistan to find work and a wife);

Kandari v. United States, 744 F. Supp. 2d 11,27-29 (D.D.C. 2010) (assessing the detainee's

assertion that he traveled to Pakistan and then to Afghanistan to obtain religious training and

perform charitable work); Almerfedi v. Ohama, 725 F. Supp. 2d 18,22-31 (DD.C. 2010)

(evaluating the detainee's claim that he traveled from Yemen to Pakistan in the hopes of

facilitating a missionary trip to Europe, as well as the government's evidence that the petitioner

stayed at al-Qaida affiliated guesthouses).

        This case proceeds from a different footing. Here, there is no dispute about the

petitioner's long history as a member of the Taliban. As previously noted, the petitioner




                                                 23 


                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





acknowledges that he began working for the TaJiban in 1994 and that he served as the Taliban's

district administrator in Spin Boldak and spokesperson to media outlets such as the BBC and

Voice of America. GE 91      ~   15; GE 20 at 1-2; GE 45 at 1; GE 70 at 1-2; GE 71 at 3; GE 110,

48. It is undisputed that the petitioner was appointed Governor of Kabul in 1996 and, shortly

thereafter, became the Taliban's Acting Interior Minister. GE 91                                 ~   16; GE 110 ~ 50. It is also

undisputed that in October 1999, the petitioner was appointed Governor of Herat province, a

position that he held through the commencement of Operation Enduring Freedom. GE 91                                         ~~   5,

17. In short, the parties agree that the petitioner was not only functionally part of the Taliban,

but that he was, in fact, a fonnally-recognized, high-ranking Taliban official at the time of the

U.S.-led invasion of Afghanistan.

       As a result, the question before the court is not whether the petitioner ever knowingly

associated himself with the Taliban, but instead, whether the nature and duration of that

association renders him lawfully detained under the AUMF. The government contends that the

petitioner is lawfully detained because he was deeply involved in the Taliban's military

operations throughout his tenure with the Taliban, had close ties to Mullah Omar and remained

part of the Taliban at the time of his capture in early 2002.14 The petitioner, in turn, asserts that

although he was a senior Taliban official, he had no involvement with the Taliban's military




14
        During the merits hearing, the government raised a host of additional allegations against the
        petitioner, including allegations that the petitioner had ties to Usama bin Ladin, harbored a1­
        Qaida operatives in Herat during his tenure as Governor of Herat and commanded a Taliban
        garrison at Mazar-e-Sharif during Operation Enduring Freedom. The court declines to address
        these allegations because the evidence analyzed below is sufficient to establish the lawfulness of
        the petitioner'S detention. Cj Esmail, 2011 WL 1327701, at *1-3 (affinning the district court's
        denial of the GTMO detainee's habeas petition, despite the petitioner's argument that the district
        court erred in relying on coerced statements and uncorroborated evidence, because "the record
        contains sufficient facts - affected neither by the alleged coercion nor by the lack of
        corroboration - to support the district court's conclusion that [the detainee] was 'part of' al
        Qaeda at the time of his capture").,             , ;,',      .                       r
                                             .?..." .,;:/ ~,,~., ..'~~.,/   ~   \.   ',..'   f

                                                            24

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





operations, had no meaningful relationships with senior Taliban leaders and had disassociated

himself from the Taliban by the time of his capture. The court considers these matters in turn.

             2. The Petitioner's Involvement With Talihan Military Operations

        Throughout this litigation, the petitioner's chief contention has been that he was merely a

civilian administrator who had no involvement with the Taliban's military operations.

According to the petitioner, the evidence purporting to show that he had obtained military

training and experience and possessed military responsibilities is inherently flawed and

unreJiable. The petitioner also relies on the statements of expert witnesses and former Taliban

officials who claim that the petitioner was merely a civilian bureaucrat with no military

responsibilities. The petitioner asserts that as a purely civilian official, he was not part of

Taliban forces, did not purposefully and materially support the Taliban in hostilities against U.S.

coalition forces, and, as a result, is not lawfully detained.

        The government does not dispute that a purely civiHan official who had no connection to

any military activities would not be subject to detention under the AUMF. According to the

government, however, the evidence overwhelmingly indicates that like almost all Taliban

leaders, the petitioner obtained military training and experience fighting with the Afghan

mujahideen in the 1980s, and remained deeply involved in the Taliban's military operations until

the time of his capture in early 2002. The court assesses this evidence in the following sections.

         a. The Petitioner's Involvement With the Anti-Soviet Afghan Mujabideen

        In December 1979, Soviet forces invaded Afghanistan and attempted to occupy the

country. PE 76 at 237-39. Over the next decade, they fought a protracted guerilla war against a

loosely allied coalition of Afghan mujahideen fighters and foreign fighters who had traveled to

Afghanistan to wage jihad against the Soviets. PE 67 (RASHID, TALIBAN, supra) at 197-98.




                                                   25
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE


                                             seeM"

       In 1989, Soviet forces withdrew from Afghanistan. Id at 198-99. Without Soviet

military assistance, the pro-Soviet Afghan government collapsed. PE 70 (NEAMATOLLAH·

NOJUMI, THE RISE OF THE TALIBAN IN AFGHANISTAN (2002» at 141. During the ensuing struggle

for power, Afghanistan descended into civil war. PE 76 at 199-200; PE 110 '1f'1f 8-10.

       It was during this period of civil strife that the Taliban emerged, originating from

madrassas in Afghanistan and Pakistan. See GE 88 (KAMAL MATINUDDIN, THE TALIBAN

PHENOMENON (1999» at 21 ("The most widely circulated theory is that the leadership of the

Taliban emerged from amongst the disgruntled Afghan refugees studying in the deeni madaris

[religious schools] around Quetta and Peshawar."). As Karzai explains in his declaration,

       Mghan refugees based in Baluchistan and North West Frontier Province (NWFP)
       had been encouraged to join the growing number of radical madrassas during the
       resistance against the former Soviet Union. By 1994, there were thousands of
       Taliban students who had received basic military training. The movement was
       led by a veteran of the Afghan Jihad, Mullah Mohammad Omar.

PElIO'1f9.

       According to Ahmed Rashid,IS whose book Taliban is acknowledged by both parties to

be an authoritative account of the history ofthe Taliban, nearly aU of the Talihan's senior Jeaders

were veterans ofthe anti-Soviet mujahideen who had been educated at madrassas in Afghanistan

and Pakistan. See GE 48 at 252-55. For instance, Mullah Omar, a founder of the Taliban and its

supreme leader, had fought against the Soviets as part of the mujahideen faction led by Yunas

Khalis and had attended various madrassas in Kandahar province. Id. at 253. Mullah

Mohammed Hassan, the Taliban's Foreign Minister, had attended a madras sa in Quetta, Pakistan

and also fought under Yunas Khalis in the Afghan mujahideen. Jd Mullah Arnir Khan Muttaqi,


IS 	
       Ahmed Rashid is ajoumalist who has reported on Afghanistan for more than twenty years, first
       as a correspondent for the Far Eastern Economic Review and, more recently, for the BBC Online,
       the Washington Post and the International Herald Tribune. GE 48 at 1.
                                          ( "', i ".   p'"..   " ...   1" . . .',' ,"
                                             •   '.    1       I,:!

                                                      26

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





the Taliban's Culture and Information Minister, and Mullah Maulvi Qalamuddin, Head of the

Taliban's Religious Police, were both former Afghan mujahideen commanders, members ofthe

Harakat Mujahideen party led by Mohammed Nabi Mohammedi and educated at the Dar-ul

Uioom Haqqania madrassa near Islamabad, Pakistan. 16 GE 48 at 253-54. Mullah Mohammed

Abbas, the Taliban Health Minister, and Mullah lalaluddin Haqqani, Minister of Frontier Affairs,

were also educated at the Dar-ul Uloom Haqqania madrassa and had fought against the Soviets

with the Afghan mujahideen under Yunis Khalis. Id

       As reported by Rashid, the petitioner, who became the Taliban's Acting Interior Minister

and a member of its Supreme Shura, fit this mold precisely. More specifically, Rashid reports

that the petitioner was a graduate of the Dar-ul Uioom Haqqania madrassa, a member of

Mohammed Nabi Mohammedi's Harakat Mujahideen party and a former mujahideen

commander during the Soviet occupation. Id at 252.

       The petitioner's expert witnesses have acknowledged the reliability ofRashid's reporting

on the Taliban. WiHiams states in his declaration that Rashid's Taliban is the most significant

work on the history ofthe Taliban and a "must read for anyone trying to understand the events in

this case." PE lIlA, 5. Karzai similarly testified that Rashid possesses an understanding of

Afghanistan that is superior to that of most other purported experts and noted that Rashid's

account of the history of the Taliban was more reliable than other works because it resulted from

Rashid's field work in Afghanistan. Mar. 31 Tr. at 129. The fact that the petitioner's own expert


16
       Oar-ul Uloom HaQqania has been referred to in media reports as the "university ofjihad," GE 68
       (Noreen S. Ahmed-Ullah and Kim Barker, Schooled in Jihad, CHICAGO TRrBUNE, Nov. 28,
       2004) at 3, and as "the breeding ground ofTaliban fundamentalism," GE 21 (Rory McCarthy,
       Dilemma - Pakistan's Clerics Plot Downfall 0/Military Regime: Support/or US Could Spark
       Hardline Uprising, THE GUARDIAN, Sept. 18, 2001) at 2. The leader of the madrassa, Samin!
       Haq, has praised Usama bin Ladin as a "brave and courageous man." GE 68 at 1. According to
       Rashid, Haq's madrassa "became a major training ground for the Taliban leadership." GE 48 at
       90.

                                         SECRET
                                           27

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                I   I
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





witnesses have acknowledged the authoritativeness of Rashid's reporting supports the reliability

of his report that the petitioner fought against the Soviets with the Afghan mujahideen.

       The court also notes that Rashid's reporting on the backgrounds of other senior Taliban

leaders is independently corroborated by other information in the record. For instance, Rashid's

report that Mullah Omar received a madrassa education in Kandahar and fought with the Afghan

mujahideen faction led by Yunas Khalis, GE 48 at 252, is corroborated by Karzai, who has also

written articles about Mullah Omar, Mar. 31 Ir. at 79, and stated in his declaration that Mullah

Omar was "educated in various madrassas in Kandahar," PE           Ito, 40, and had "participated in
the Jihad against the Soviet and Afghanistan communist government under the faction led by

Yunas Khalis," id '42. Similarly, Rashid's report that Mullah Qalamuddin, the Taliban's Head

of Religious Police, was educated at the Dar-w Uloom Haqqania madrassa is corroborated by a

September 2001 article about the Dar-ul Uloom Haqqania madrassa in the The Guardian

newspaper. GE 21 at 2 (reporting on an interview with Samiul Haq and listing the IaIiban's

"first head of the religious police Qalam Uddin" as a graduate of Haq's Oar-ul Uloom madrassa).

Iellingly, the petitioner has identified no other instance in which Rashid has provided incorrect

information about the background of any other senior Taliban leader. I 7

       Indeed, much of Rashid' s account of the petitioner's background is independently

corroborated by other evidence in the record. For instance, Rashid reports that the petitioner was

born in Kandahar province, is a Ourrani Pashtun and is a member of the Popalzai tribe, GE 48 at

253, all of which are facts to which the parties have stipulated. GE 91 , 11. Moreover, Karzai,

who conducted an independent inquiry into the petitioner, see supra Part IILD.2, acknowledged

       The petitioner notes that one media report states that Mullah Omar attended the Dar-ul Uloom
       madrassa, GE 68 at 2, which differs from Rashid's account, see GE 48 at 91. This inconsistency
       does not call into question the reliability of Rashid's reporting, as the petitioner's own expert has
       corroborated Rashid's account of Mullah Omar's education at madrassas in Kandahar. PE 110,
       40.




                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                1   I
                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 





 during his testimony that the petitioner had attended the Dar-ul Uloom Haqqania madrassa and

 was, at least for a time, a member of the Harakat Mujahideen party of Mohammad Nabi

 Mohammadi, Mar. 31 Tr. at 139, 142, facts also reported by Rashid, GE 48 at 253. Likewise, the

 September 2001 article in The Guardian discussing Samiul Haq identifies the petitioner as one of

 the most prominent alumni ofthe Dar-ul Uloom Haqqania madras sa. GE 21 at 2.

        Moreover, although the petitioner has given contradictory accounts of his actions during

the Soviet occupation, he has admitted on multiple occasions that while living in Pakistan, he

traveled to Afghanistan to obtain military training and fight with the Afghan mujahideen against

the Soviets. IS GE 43 at 1; GE 45 at 1; GE 71 at 6-7. During a_interrogation, the

petitioner stated that "[tJhe only military training he has [received) consisted of a short period of

 time at Camp Marof, near Kandahar, when [he] was in his teens. This camp, who[se]

Commandant was Abdul Raziq, was a Mujahadeen training facility where people were sent

 during the AF/Soviet war." GE 45 at 1. Later, during                          interrogation, the

 petitioner acknowledged that "he traveled twice to [Afghanistan] to join the jihad against the

. communists" and attended "a mujahideen training camp in Marof' operated by Abdul Raziq,

 though the petitioner denied receiving any training during his time at the camp. GE 43 at 1.

Finally, during his June 2006 ARB proceedings, the petitioner testified that he had participated in

jihad "for a few days" as a youth during the Soviet occupation but that he had received no

 military training. GE 71 at 6-7. The fact that the petitioner has admitted that he traveled to

 Afghanistan to train and fight with the mujahideen and that he participated in jihad "for a few

days" provides additional corroboration for Rashid's account of the petitioner's background.


 IS 	   The petitioner stated during a_interrogation that he twice traveled to Afghanistan to
        fight jihad, but that he did not train or fight either time. GE 43 at 1. The petitioner provided a
        different account during a_interrogation, in which he stated that he returned to
        Afghanistan from Pakistan only after the withdrawal of Soviet forces in 1989. GE 20 at 1.




                           UNCLASSIFIEDIIFOR PUBLIC RELEASE
                 I   I
                            UNCLASSIFIEDIIFOR PUBLIC RELEASE


                                                 SECH'f


        The petitioner has offered nothing that persuasively refutes or undercuts the evidence

 establishing the petitioner's participation in the Afghan mujahideen. Although the petitioner

 suggests that he was in his teens for most ofthe Soviet occupation and lacked any forma]

 military training, he has not explained how either fact precludes the possibility that he fought

 with the Afghan mujahideen or rose through its ranks. Likewise, although the petitioner objects

 by stating that Rashid has not identified the sources of his information regarding the petitioner's

 background, the petitioner's own experts have acknowledged that Rashid's reporting is based on

 his field work in Afghanistan and is highly authoritative. Mar. 31. Tr. at 129; PE lllA ,., 5.

 Finally, although Karzai testified that the petitioner had "absolutely no military background,"

 Mar. 31 Tr. at 119, the petitioner has admitted that he traveled to Afghanistan during the Soviet

 occupation to receive training and has acknowledged that he engaged in jihad for a period of

. time,19 GE 71 at 6-7. Accordingly, the weight of the evidence indicates that the petitioner did

 fight with the Afghan mujahideen against the Soviets.

        That the petitioner fought with the Afghan mujahideen, at a time when those forces were

 aJlied with the United States and against the Soviet Union, see PE 67 at 197, hardly establishes

 the lawfulness ofhis detention. This finding does, however, serve as an important starting point

 for assessing the petitioner's role in the Taliban, for it establishes that the petitioner possessed at

 least some military experience by the time he joined the Taliban in 1994, and begins to unravel

 the petitioner's assertion that he was merely a civilian bureaucrat with no connection to the

 Taliban's military forces.




 19
         Karzai's testimony about the petitioner is assessed in greater detail later in the following section.
         See infra Part IV.B.2.b.ii.




                            UNCLASSIFIEDIIFOR PUBLIC RELEASE
                  I   I
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE




             h. The Petitioner's Command of Taliban Forces at Mazar-e-Sharif

                       i. The Taliban's Efforts to Capture Mazar-e-Shariff

       As previously noted, by 1992, Afghanistan had descended into civil war, as different

factions vied for control over the country following the retreat of Soviet forces. By November

1994, Taliban forces had captured Kandahar and by February 1995, had consolidated their

control over the Pashtun lands of southern Afghanistan. PE 110, 11. They then moved west,

conquering Afghanistan's western provinces, including Herat. Id. In August 1996, the Taliban

pushed into lalalabad and in September, captured KabuL Id , 12. By the winter of 1996, the

Taliban controlled twenty-two of Afghanistan's thirty-four provinces. PE 67 at 54. The only

major city not under Taliban control was Mazar-e-Sharif, a city near the northern border with

Uzbekistan and the stronghold of anti-Taliban General Rashid Dostum, whose Uzbek forces had

insulated the city from the fighting sweeping through the rest of Afghanistan. Id. at 54.

       In the spring of 1997, the Taliban turned their attention northward. PE 110,14. The

Taliban quickly swept north from Herat and Kabul, seizing control over several northern

provinces. PE 67 at 58. General Dosturn fled to Uzbekistan. Id. In May 1997,2,500 heavily-

armed Taliban troops under the command of Mullah Abdul Razaq rolled into Mazar-e-Sharif

with little resistance,zo Id. Their occupation of the city was short-lived, however, as a

counteroffensive by Uzbek and Hazara fighters pushed the Taliban out of the city days later. Id.



       After regrouping, the Taliban launched a second assault on Mazar-e~Sharif in early

September 1997. GE 91,3. General Dosturn returned from exile and pushed the Taliban out of

the Mazar region. PE 67 at 62. Because Mazar-e-Sharif had, by that time, been largely taken


20
       As discussed below, Mullah Razaq preceded the petitioner as the Governor of Herat. See infra
       Part rv.B.2.d.

                                      SEq[,                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





over by Hazara groups, General Dostum based his Uzbek forces in the nearby city of

Sheberghan. ld at 63.

       In July 1998, the TaIiban commenced a third offensive to capture the Mazar region. GE

91114. Taliban forces stationed in the western province of Herat swept towards Mazar-e-Sharif

from the west, routing General Dostum's forces in Meymaneh on July 12, 1998, and capturing

General Dostum's headquarters in Sheberghan on August I, 1998. PE 67 at 72-73. These

Taliban forces then annihilated the Hazara troops guarding the western road to Mazar-e-Sharif

and entered the city on the morning of August 8, 1998. Id at 73.

       Rashid writes that once Taliban forces entered Mazar-e-Sharif, "[w]hat followed was

another brutal massacre, genocidal in its ferocity, as the Taliban took revenge on their losses the

previous year." PE 67 at 73; see also GE 8 (Amnesty International News Service 171198,

Afghanistan: Thousands o/Civilians Killed Following Taleban Takeover o/Mazar-e Sharif,

Sept. 3,1998) at 1-2; GE 9 (Dexter Filkins, Afghans Report Ethnic Massacre by Taliban, L.A.

TIMES, Sept. 18, 1998) at 1. On the first day ofthe occupation, Taliban forces swept through the

city in a "killing frenzy," indiscriminately killing women, children and other civilians. PE 67 at

73; GE 10 (Human Rights Watch Press Release, Afghanistan: The Massacre in Mazar-l Sharif,

Nov. 1, 1998) at 1. MulJah Abdul Manan Niazi, whom Karzai testified was one of the TaIiban

commanders who led the offensive on Mazar-e-Sharif. Mar. 31 Tr. at 116, was appointed

Governor of Mazar hours after its capture and delivered speeches at mosques throughout the city

inciting violence against Hazaras in retaliation for their killing of Taliban soldiers the previous

year,2' PE 67 at 74; GE 12 (The Afghanistan Justice Project. Casting Shadows: War Crimes and

Crimes Against Humanity: 1978-2001 § 7.2 (2005)) at 122. Human Rights Watch stated that


21
        As discussed below, the petitioner was captured at the Pakistani home of Mullah Niazi. See infra
        Part NA.




                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                I   I
                               UNCLASSIFIEDIIFOR PUBLIC RELEASE 





"£tJhese speeches, given by the most senior Taliban official in Mazar at the time, clearly indicate

that the killings and other attacks on Hazaras were not the actions of renegade Taliban forces but

had the sanction of the Taliban authorities." GE 10 at 1.

       Over the following days, Niazi implemented a systematic program of ethnic cleansing,

overseeing the segregation and massacre of thousands of Hazara residents ofMazar-e~Sharif.22

GE 11 (Michael Winchester, Inside Story: Afghanistan Ethnic Cleansing, ASIA WEEK, Nov. 6,

1998) at 3; PE 67 at 73-74. Rashid estimates that between 6,000 to 8,000 civilians were killed

during the Taliban's northern campaign in July and August 1998. PE 67 at 74.

         ii. The Petitioner's Role in the September 1997 Assault on Mazar-e-Sharif

       Reliable evidence indicates that the petitioner was a commander of Taliban forces during

the Taliban's failed September 1997 assault on Mazar-e-Sharif. One such piece of evidence is a

State Department cable dated September 17, 1997, which reports on a discussion held earlier that

day between an unidentified U.S. poJitical officer and Tayyab Husseini, a Taliban representative

at the Taliban-controlled Afghan embassy in Islamabad. GE 2 at 1. According to the cable,

Husseini stated that

       Taliban forces, allied with local Pas[hJtuns, are poised to seize Mazar-i-Sharif
       city from the Northern Alliance in the "next several days." Smiling broadly,
       Husseini said KhairulJah Khairkhwa[], the Taliban commander in the North and
       their "Acting Minister of [the] Interior," has been [in] contact with Kandahar and
       told Taliban authorities there that "Taliban forces are in position to launch a final
       offensive on the city."        However, Khairk[hwa] said he is waiting for
       reinforcements from Taliban bases in Kunduz and for further uprisings among
       northern [PJashtuns living near Mazar-i-Sharif before launching the planned
       assault.




22
       Contrary to all injunctions of Islam, which demands immediate burial, Niazi ordered that
       hundreds of corpses littering the streets be left where they had fallen. PE 11 at 3; GE 1 I at 3.




                               UNCLASSIFIEDIIFOR PUBLIC RELEASE
               1   t   ••• _
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





GE 2 (State Department FM, (Sept. 17, 1997») at 1. Husseini also stated that Taliban forces were

receiving assistance from "pro-Taliban Hezb-i-lslami elements" attacking the city from the west.

ld

       Although the State Department cable contains multiple levels of hearsay, it possesses

ample indices of reliability. See id As an initial matter, the petitioner has not suggested that the

cable inaccurately summarizes Husseini's statements. Indeed, the author of the cable appears to

have taken great pains to provide a detailed account of the discussions between Husseini and the

U.S. political officer, including what purport to be direct quotations from Husseini. ld at 1-3.

       There is also no dispute that Husseini was a political officer and a representative ofthe

Taliban at the time of the September 17, 1997 meeting and that his statements were given

voluntarily as part of an official diplomatic exchange between the Taliban and the United States.

See Petr's Proposed Findings of Pact ,,37-39. Husseini not only identified the petitioner as a

commander of Taliban forces, but also provided a detailed account ofthe petitioner's activities

as a commander, such as his strategic decision to wait for reinforcements before continuing his

push towards Mazar-e-Sharif, and expressly identified the source of his account - nameJy,

reports sent from the field by the petitioner to Taliban leaders in Kandahar. GE 2 at 1.

       Furthermore, many of the details contained in Husseini's account of the fighting around

Mazar-e-Sharif are corroborated by other sources in the record. See GE 88 at 103-04 (reporting

that Hizb-i-Islami forces assisted in the Taliban September 1997 assault on Mazar-e-Sharif); GE

48 at 229 (noting "heavy fighting again near Mazar" on September 18, 1997). The author of the

cable remarks on the plausibility of Husseini's account, noting that "Hussei(n]i's comments are

no[t] surprising" and consistent with reports of"continued fighting around Mazar-i-Sharif on

September 17." GE 2 at 1,3.
                                        (.
                                        b
                                             ,
                                             .




                                                 34

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                I   I
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE

                                             SICM'f

       Indeed, other than Husseini's identification of the petitioner as a commander of Taliban

forces, the petitioner has not challenged any other aspects of Husseini's account of the Taliban's

September 1997 assault on Mazar-e-Shari£ Instead, the petitioner speculates that Husseini's

account might have been motivated by a desire to "gain political advantage" and argues that this

possibility renders his statements wholly unreliable. Petr's Proposed Findings of Fact~,-r 38-39.

The petitioner, however, has not offered any explanation regarding what political advantage

could conceivably have been gained by falsely identifying the petitioner as a commander of the

Taliban forces. See id. While speculation about Husseini's motivations might call into question

the accuracy of his characterizations ofthe strength of the Taliban's forces and the imminence of

their victory, the petitioner has not attempted to explain how the specter of political motivations

casts doubt on his identification of the petitioner as a Taliban military commander.

       Moreover, Husseini's statements regarding the petitioner's involvement in the September

1997 assault on Mazar-e-Sharif are corroborated by a separate account of that campaign authored

by journalist and diplomat Kamal Matinuddin. See GE 88 at 1. In The Taliban Phenomenon,

Matinuddin writes that in September 1997, Truiban forces

        took control of the bypass running towards the river port of Hairatan on the
        Oxus, thus threatening Mazar-e-Sharif from the rear. Omar had predicted that it
        would be only a matter of time before the Taliban scored further military
        victories, and he was not far wrong as, led by Mullah Khairullah Khairkhwa, they
        entered Mazar-e-Sharif a day later with the support of Majeed Bacha, Bashir
        Khan, and Jumma Khan Hamdar, all of whom belonged to the Hikmetyar faction
        of Hizb-e-Islami.

GE 88 at 103-04.

       Although the petitioner suggests that Matinuddin's account does not independently

corroborate the State Department cable because Matinuddin may have relied on the same source

cited in the State Department cable, the petitioner has offered nothing to substantiate that theory.




                                                 35 


                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                             UNCLASSIFIEDIIFOR PUBLIC RELEASE 





See GE 88 at 103-04~ GE 2 at 1. In fact, although Matinuddin and Husseini both identify the

petitioner as a commander of Taliban forces and note that Hizb-i-Islami fighters participated in

the assault, the two accounts otherwise possess few overlapping details. Compare GE 88 at 104

(identifying the specific Hizb-i-Islami leaders who participated in the Taliban's September 1997

assault, a detail not included in the State Department cable) with GE 2 at I (providing

information about tactical decisions and the locations offorces involved in the assault, details not

present in Matinuddin's account).

       The reliability of Matinuddin's account is further supported by the fact that the author is

an experienced military officer, diplomat23 and journalist who has edited and written numerous

works on Afghanistan. GE 88 at 1. Although the petitioner complains that Matinuddin lacked

firsthand knowledge of the events at issue and does not identify the sources on which he based

his account, the petitioner's own subject matter expert lists Matinuddin's The Taliban

Phenomenon as one ofthe most significant "major scholarly works" on the rise of the Taliban. 24

PE lilA' 5. Indeed, the petitioner can only point to minor purported inconsistencies between

Matinuddin's account and Rashid's account of the TaIiban's September 1997 offensive,25 and

does not challenge any core aspect of Matinuddin's reporting, other than his identification of the


23 	
       Matinuddin represented Pakistan in several diplomatic capacities, including as its ambassador to
       Thailand. GE 88 at 1.
24 	
       In fact, Williams's insistence that the petitioner could not have served as a Taliban commander

       not mentioned as a military commander in any these "major scholarly works." PE I 1]     ,9
       during any of the assaults on Mazar-e-Sharif stems from his erroneous beJief that the petitioner is

       ("Simply put, had there been a Mullah Khairkhwa leading troops on the northern front from 1997
       to 1998[,] one of these scholars ... would have recorded his name somewhere.").

       The petitioner notes that according to Matinuddin, the Taliban captured the town ofTashkurgan
       on September 9, 1997, GE 88 at 103-04, while Rashid reports that the Taliban captured the same
       town on September 7, 1997, PE 67 at 62. This minor inconsistency does not, in the court's view,
       significantly undennine the reliabiJity of either account. Indeed, Matinuddin's and Rashid's
       accounts of the September 1997 assault on Mazar-e-Sharif are highly consistent with one
       another. See GE 88 at 103-04; PE 67 at 62-63, 229.

                                           C
                                           vLI
                                               f   f; r ~";:....,.."r
                                                                    ;

                             UNCLASSIFIEDIIFOR PUBLIC RELEASE
            .. _ .J..l ...
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





petitioner as a commander of Taliban forces. Based on these considerations, the court concludes

that Matinuddin's and Husseini's highly consistent accounts of the September 1997 assault on

Mazar-e-Sharifare accurate ~nd reliable evidence of the petitioner's role as a Taliban

commander,

       Furthermore, as discussed below, the petitioner's role as a commander of Taliban forces

in September 1997 is also corroborated by the statements of a former senior officer in the Afghan

mujahideen, who expressly identified the petitioner as a former Taliban military commander,

GE 22 at 1; infra Part IV.B.2.b.iii. The court also notes that the petitioner's role as a commander

of Taliban forces in September 1997 is consistent with the fact that he possessed military

experience from his participation in the Afghan jihad, see supra Part IV.B.2.a, as well as the

evidence indicating that the petitioner participated in the August 1998 assault on Mazar-e-Sharif,

see infra Part IV,B.2.b.iiL Thus, the weight ofthe evidence supports the conclusion that the

petitioner was a military commander who led Taliban forces during the Taliban's assault on

Mazar-e-Sharif in September 1997.

          iii. The Petitioner's Role in the August 1998 Conquest of Mazar-e-Sharif

       Numerous sources have also reported that after the Taliban's failed September 1997

assault on Mazar-e-Sharif, the petitioner remained a military commander, directing Taliban

fighters during the Taliban's northern offensive in the summer of 1998. One of the earliest of

these sources is an article published by a western media outlet on July 13, 1998, which reported

on the Taliban's fresh bid to seize the northern territories remaining outside their control. GE 4

(Stefan Smith, Taliban Make Major Advance in Northern Afghanistan, AGENCE FRANCE PRESSE,

July 13, 1998) at 1. The article, which draws from a wide-variety of sources, including western

aid workers, Taliban officials and Radio Shariat (the Taliban-run radio station), reported that the




                                                37 


                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                            UNCLASSIFIEDIIFOR PUBLIC RELEASE 





Taliban had captured Meymaneh, a city to the southwest of Mazar-e-Sharif, and that this victory

yielded the Taliban 100 enemy tanks and 800 enemy fighters. ld at 1-2. The article further

reported that Taliban forces were poised to push northward toward the cities of Sherberghan and

Mazar-e-Sharif. ld According the article, "Tali ban officials were tight-lipped over the militia's

plans, and said the student movement was busy consolidating their positions, with battle-veteran

and interior minister Mullah Khairullah Khairkhwa heading the operation." fd at 2 (emphasis

added).

          This July 13,1998 report is consistent with Rashid's account that on July 12, 1998,

Taliban forces captured Meymaneh and seized" 100 tanks and vehicles and some 800 Uzbek

soldiers." GE 48 at 72. The report is also consistent with a July 12, 1998 news report stating

that Taliban soldiers had conquered the city of Meymaneh and that Mullah Omar had appointed

"(Interior minister) Mullah Khairullah Khairkhwa to oversee the captured areas and to ensure the

hundreds of prisoners taken are well treated.,,26 GE 3 (Taleban Claim Sweep ofAfghanistan's

Faryab Province, HONG KONG AGENCE FRANCE PRESSE, July 12, 1998) at 2. Although the latter

report does not expressly state that the petitioner was a TaHban commander, it corroborates that

the petitioner was at Meymaneh at the time of the Taliban conquest of that city and that Mullah

Omar had placed the petitioner in a position ofleadership during the summer 1998 northern

offensive. fd

          The July 13. 1998 report identifying the petitioner as a Taliban commander at Meymaneh

is also corroborated by media accounts reporting on the Taliban's subsequent push from

Meymaneh to      Mazar-e~Sharif    On August 3, 1998, Agence France Presse reported that Taliban

forces advancing on Mazar-e·Sharif from the west had captured the city of Sheberghan. the


26
          Rashid reports that the majority ofUzbek soldiers captured following the battle for Meymaneh
          were massacred by the Taliban. GE 48 at 72.




                            UNCLASSIFIEDIIFOR PUBLIC RELEASE
                  I   I
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





stronghold of General Dostum lying between Meymaneh and Mazar-e-Sharif. GE 5 (Taliban

Open Second Front in Battle for North Afghanistan, HONG KONG AGENCE FRANCE PRESSE, Aug.

3, 1998) at 1; see also GE 48 at 72, 261 (reporting that Taliban forces conquered Sheberghan on

August 1, 1998). The August 3, 1998 report cited military sources who stated that the assault on

Sheberghan had been launched from Meymaneh, which provided "an invaluable staging and

supply post for the latest attack:' GE 5 at 2; see also GE 4 at 2 (reporting that in mid-July, the

petitioner was in Meymaneh consolidating his forces in preparation for a push toward Mazar-e-

Sharif). The report further stated that this assault was "led by interior minister Mullah

Khairullah Khairkhwa." GE 5 at 2.

        These accounts fmd further corroboration in an August 5, 1998 radio report from the

Moscow Radio Rossii Network, a media outlet with correspondents stationed in the region. GE

6 (Moscow Reports Anti-Taleban Counter-Offensive Under Way, Moscow RADIO Rossn

NETWORK, Aug. 5, 1998) at 1-2. The radio report explained that Taliban forces were advancing

towards Mazar-e-Sharif from the city of Sheberghan to the west. Id at 1. The report further

stated that

        Khairollah Khairkhwa, interior minister in the Taleban administration, who was
        advancing toward the town from the west, has halted his troops' advance. He has
        ordered that the weapons abandoned in large quantities by the alliance soldiers
        should be collected and the local population disarmed. Explaining his order,
        Khairkhwa said: We must assure ourselves ofa reliable and calm rear.

ld
        The court notes that the actions attributed to the petitioner in this radio report are highly

consistent with the descriptions of the petitioner's actions in both the previously-discussed State

Department cable and the July 13, 1998 report. See GE 2 at 1; GE 4 at 1. In each of these

instances, the petitioner is credited with choosing to make strategic delays in his advance




               ,,

                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 





towards Mazar-e-Sharif. See GE 6 at 1; GE 2 at 1; GE 4 at 1. The statements attributed to the

petitioner in the radio report are also consistent with the petitioner's testimony before the ARB,

during which he acknowledged overseeing the Taliban's efforts to disarm the citizens of northem

Afghanistan during the Taliban's northern offensive.27 GE 71 at 7.

       Moreover, these accounts of the petitioner's role in the capture of Meymaneh and

Sheberghan are consistent with and corroborated by yet another report regarding the Taliban's

conquest of Mazar-e-Sharif on August 8, 1998. On November 6, 1998, Asiaweek, a western

news magazine, published an article entitled, "Inside Story: Afghanistan Ethnic Cleansing." GE

II at 1. Drawing on a variety of sources, including interviews with eyewitnesses, the article

described the systematic massacre of the Shiite population of Mazar-e-Sharif following the

Taliban's conquest of that city. See generally id The article specifically noted that "laurels for

the conquest of Aug. 8 went to Khairullah Khairkhwah, a Ta1iban mullah who when not busy

making war doubles as the regime's 'interior minister.'" Jd at 3.

       Although the petitioner contends that the author of the Asiaweek article does not specify

the sources on which he based his reporting, the article expressly states that the account is drawn

from "interviews with survivors ... and documents obtained from international aid

organizations." Jd at 1. Furthermore, the only aspect of the Asiaweek article that the petitioner

has challenged is the portion of the article stating that the petitioner received credit for the

conquest of Mazar-e-Sharif. Indeed, counsel for the petitioner acknowledged that this article

was a "fairly reliable document." Mar. 28 Tr. at 81, 92. Finally, the Asiaweek account is

consistent with the overall narrative set forth in the different news reports discussed to this point,

27
        Even ifthe court were to credit the petitioner's assertion that his role in the Taliban's northern
        offensive was limited to disanning the local populations conquered by TaJiban forces, see GE 3
        at 2; GE 71 at 4, this fact would demonstrate that the petitioner was entrusted with significant
        military-support responsibilities during a time ofongoing conflict and undermine the petitioner's
        contention that he was merely a civilian bureaucrat with no involvement in any military matters.

                                         vLbd~t,               :
                           UNCLASSIFIEDIIFOR PUBLIC RELEASE
                 ,   I
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





which document the petitioner's role as a commander of Taliban forces that advanced toward

Mazar-e-Sharif from the west, conquering the cities of Meymaneh and Sheberghan along the

way, and entered the city on August 8, 1998. ld.

       The petitioner contends that these media reports are unreliable because they rely on

information disseminated by Radio Shariat, a Taliban-controlled radio station. According to

Karzai, Radio Shariat was merely a mouthpiece for the Taliban government that "did nothing but

distribute propaganda." Mar. 31 Tr. at 152. The purpose of Radio Shariat reports "was mostly

to boost the morale of [TalibanJ foot soldiers, mostly to tell individuals that we're going to go

prepare to take over the area." Id. at 117. Because Radio Shariat is not a reliable source of

information, the petitioner argues, aU ofthe articles reporting on the petitioner's role in the

Taliban's northern offensive of 1998 are also unreliable.

       The petitioner's arguments are unpersuasive. As an initial matter, not every media report

discussed above relied on information provided by Radio Shariat. The portion of the July 13,

1998 article describing the petitioner's role as the head of forces at Meymaneh appears to have

been based on the reporter's conversations with Taliban officials identified in the article, such as

Mawlawi Abdurrahman and Mullah Abdul Raj. GE 4 at 1-2. Likewise, there is nothing to

indicate that the Moscow Radio Rossii report or the Asiaweek article relied on Radio Shariat

reports. See generally GE 6; GE 11.

       More fundamentally, even if the principal purpose of Radio Shariat was to distribute

propaganda to boost the morale of Taliban troops, the petitioner has offered no explanation for

why the Taliban would have repeatedly and deliberately misidentified him as a commander of

the Taliban offensive. The petitioner's theory - that all of these reports were disseminated as

part ofa prolonged conspiracy to falsely identify a civilian bureaucrat with no military




                                                 41

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





experience as a leader of Taliban forces to boost the morale of fighters - is too farfetched,

speculative and unexplained to be credited by the court.

       The petitioner also conjectures that once he was falsely identified as a military

commander in one article, this label was picked up and repeated in subsequent news reports

without independent corroboration Of verification. This theory, however, is not supported by the

record. The articles discussed above report on the petitioner's activities at particular points

during the summer 1998 offensive. GE 4 at 2; GE 5 at 2; GE 6 at 1; GE 11 at 4. The petitioner

does not explain how, tor instance, his reported decision to halt his troops' advance to collect

weapons from the local populations, GE 6 at I, could have been propagated from a report that

weeks before, he had been consolidating Taliban forces at Meymaneh, GE 4 at 2. Likewise,

there is no evidence that the Asiaweek article reporting that the petitioner received "laurels" for

the capture of Mazar-e-Sharif was based on any ofthe previously discussed articles, which all

predate the August 8, 1998 conquest of Mazar-e-Sharif. See generally GE 3, 4, 5,6.

       Finally, the court notes that all of these media accounts of the petitioner's role as a

Taliban commander during the summer 1998 northern offensive - as well as the reports of the

petitioner'S role as a Taliban commander in September 1997 - are corroborated by the statements

of a former Afghan mujahideen commander, Mohammad Akhtiar (ISN 1036). See GE 22 (ISN

1036 SIR (Dec, 27, 2005» at 1-2. Akhtiar was a former colonel or lieutenant colonel in the

Afghan mujahideen during the Soviet occupation. Id at 1. When asked by GTMO interrogators

whether he knew of any other detainees with ties to the Taliban or al-Qaida, one of the

individuals that Akhtiar identified was the petitioner. Id After noting that the petitioner had

been the Taliban Governor of Herat, Akhtiar stated that "KhiruIlah once held the position of




                                                 42

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                 I   I
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





division commander, commander of a military corps, was the Governor of Mazar-e-Sharif and in

particular was a sub-commander/trusted person of Mullah Omar." Id.

       The petitioner does not dispute the government's contention that Akhtiar was a senior

officer within the Afghan mujahideen and was in a position to know the structure ofthe

Taliban's armed forces. Nor is there any evidence that Akhtiar was coerced into making his

statements about the petitioner; to the contrary, the interrogation report states that "the direct

approach orchestrated with the pride and ego up (proper military protocol) and love of country

were and have been the approaches used" by interrogators to elicit information from Akhtiar. Id.

The interrogation report notes that Akhtiar had been deemed truthful and cooperative. ld.

       Although Akhtiar incorrectly identified the petitioner as the "Governor ofMazar-e-

Sharif," id. at 1, this statement does not dramatically alter the court's assessment of Akhtiar's

reliability, as it is undisputed that the petitioner possessed administrative authority over

territories captured during the Taliban's northern offensive in the summer of 1998, including

Mazar-e-Sharif. See, e.g., PE 36, Att. Bat 1 (interview statement of former Taliban official

Abdul Salam Rocketi, in which Rocketi states that the petitioner traveled to Mazar-e-Sharif after

the Taliban's conquest of the city to assist in administrative matters); PE 70 at 3 (petitioner's

ARB testimony acknowledging that he went to Mazar-e-Sharifto assist the Taliban forces that

captured the city); GE 15 (Taleban in North Tell UN Human Rights Guaranleed, MAZAR-E

SHARIF VOICE OF SHARI' AH RADIO, Aug. 8, 1998) at I (reporting that "[t]he acting minister of

internal affairs and coordinator of the northern provinces, esteemed Mowlawi Khayrollah

Khairkhwa, met a delegation ofthe UN Commission for Human Rights"). The petitioner also

attacks the reliability of Akhtiar's statements by noting that the interrogation report indicates that

Akhtiar was to be shown a picture of the petitioner at his next interrogation, GE 22 at 2, but there




                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                 I   I
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





is no indication that such an identification ever took place. Yet Akhtiar stated during the

interrogation that his statements concerned "the Herat province Taliban Governor," id at 1, and

there is no dispute that the petitioner was the Governor of Herat, GE 91   1 17.   Thus, there is no

uncertainty that Akhtiar was referring to the petitioner in his statements.

       In assessing the reliability of Akhtiar's statements, the court has considered the fact that

Akhtiar does not expressly identifY the source of his information about the petitioner, does not

provide detailed allegations about the petitioner, see GE 22 at 1, and had requested psychological

treatment around the time he made these statements, PE 72 (medical records for ISN 1036) at 1­

4. Nonetheless, in light of the corroboration between Akhtiar's statements and the media reports

addressing the petitioner's role as a Taliban commander, the classified State Department cable

reporting on the petitioner's role as a military commander, the interrogator's assessments of

Akhtiar's truthfulness and the lack of any evidence of undue coercion, the court concludes that

Akhtiar's statements are sufficiently reliable and provide additional support for the government's

allegation that the petitioner served as a Taliban military commander.

       To rebut this evidence, the petitioner relies heavily on a March 2002 interrogation report

in which the interrogator credits the petitioner's claim that he was never a military commander.

PE 25 (ISN 579 SIR (Mar. 14,2002») at 1. The court notes that the interrogator's conclusions

regarding the petitioner appear to have been influenced in significant part by his assessment of

the petitioner's demeanor - namely, that the petitioner

                                          no signs of deception. See id This assessment was not,

however, shared by other interrogators who questioned the petitioner.




                                                 44

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
               I   I
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





                                                                                 that when the

petitioner answers a question, "it will be minimal at best and require extensive follow up").

Furthermore, although the interrogation report states that unidentified "local sources"

corroborate the petitioner's claim that he was not a military commander at any battle for Mazar­

e-Sharif, PE 25 at 1-2, as previously discussed, the petitioner has been identified as such a

commander in a variety of sources, including a classified State Department cable, a publication

that the petitioner's expert has described as a major scholarly work, the statements of a senior

Afghan mujahideen commander and in numerous contemporaneous media reports. In the court's

view, this single interrogation report does not, by itself or in conjunction with the other evidence

offered by the petitioner, outweigh the evidence establishing the petitioner's role as a military

commander.

       The petitioner also relies on statements by two former Taliban officials, Mullah Abdul

Salam Rocketi 28 and Wakil Akhmad Motawakil,29 to support his contention that he was never a

military leader. In interviews given to the petitioner's investigator, both men stated that the

petitioner was a civilian administrator and not a military commander. See generally PE 36, Att.



28 	
        Rockett is a fonner Taliban military commander who led Taliban forces during the U.S.-led
        invasion of Afghanistan. GE 27 (IIR 6 931 002002) at 2; PE 43, Att. B (transcript of interview
        with Rocketi) at 4. He has since reconciled with the current Afghan govemment and is now a
        member of the Afghan parliament. Mar. 31 Tr. at 109.
29 	
        Motawakil was fonnerly an executive assistant to Mullah Omar, who later appointed him to serve
        as the Taliban's Foreign Minister. ld. at 108; PE 36, Att. B (transcript of interview with
        Motawakil) at 1. After being arrested and spending three years in Bagram prison, Motawakil was
        released and currently works with Karzai's Centre for Conflict and Peace Studies. Mar. 3 I Tr. at
        108. 	                          --IOIi].-
                                               ...........---­
                                              ;, ::.. t) ~ :,'
                                                   45

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                ,   I
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE


                                             SECREI


B; PE 43, Att. B. Rocketi stated that although the petitioner was in Mazar-e-Sharifin the

summer of 1998, he traveled there "on a civil duty" and "not as part of the military team when

Taliban [forces] took over the city," PE 36, Att. B at 1. Likewise, Motawakil stated that the

petitioner was not a military official and had always worked as a civilian administrator. PE 43,

Att. B at 4.

        In the court's view, these statements do not, standing alone or in conjunction with the

other evidence offered by the petitioner, overcome the weight of the evidence establishing the

petitioner's military role. Unlike the news reports, scholarly works and other sources previously

discussed, Rocketi and Motawakil provided their statements on the petitioner's behalf expressly

for use in this litigation. See generally PE 36; PE 43. Karzai himself indicated that Rocketi had

a close relationship with the petitioner, having served as a corps commander in Herat during the

petitioner's tenure as the Governor of Herat. Mar. 31 Tr. at 87 (counting Rocketi among the

individuals who had "daily and regular contacts with Mullah Khairkhwa"). Similarly, Karzai

testified that Motawakil is "extremely interested in detainee affairs" and works with Karzai's

Centre for Conflict and Peace Studies, which has acknowledged that it has an interest in seeking

the petitioner's release. See Mar. 31 Tr. at 125.

        The court also notes that Rocketi and Motawakil provide only broad statements about the

petitioner's role within the Taliban and do not specify the bases for their assertions about the

petitioner's activities in Mazar-e-Sharif. See PE 36, Att. B at 1-2; PE 43, Att. Bat 4-6. These

statements stand in stark contrast to the detailed accounts contained in the State Department

cable and the media reports addressing the petitioner's role as a military commander, which

contain contemporaneous accounts ofthe petitioner's activities created long before the




                                                    46

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                I   ,
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 



                                              SKCIY!;i'


petitioner's apprehension and years before the commencement of this litigation. See generally

GE 2-6, I 1,88.

       Similar considerations limit the weight that the court affords Karzai' s testimony

regarding the petitioner's roles within the Taliban. Although Karzai testified that the petitioner

was never a Taliban military commander, Mar. 31 Tr. at 115, 119, his testimony does not

independently corroborate the statements ofRocketi and Motawakil, as Karzai acknowledged

that he based his conclusions about the petitioner primarily on conversations he had with

individuals associated with the petitioner, id. at 85-88, including Rocketi, id at 87, and,

presumably, Motawakil, id at 88,109. Furthermore, Karzai candidly acknowledged that he and

his organization, which is devoted to furthering the peace and stability of Afghanistan, have an

independent desire to see the petitioner released, testifying that

        Mullah Khairkhwa is one of the individuals who has quite a lot of respect within
        the Taliban and from so many different communities. His release couldhave a
        significant impact on the peace process that exists in Afghanistan, particularly in
        terms of national security and particularly in terms of what he can bring to the
        table. Many of the senior people still hold him in very high esteem, in high
        regards, so releasing him would make a very serious statement not only in terms
        ofthe peace process but also about what the United States represents.

Mar. 31 Tr. at 125.

       Thus, Karzai's comments about the petitioner appear to have been motivated by policy

considerations unrelated to the evidence at issue here. Although there can be no doubt about the

nobility and importance of the cause championed by Karzai and his organization, considerations

about the wisdom and utility of releasing the petitioner, which motivated Karzai's testimony, are

matters for the political branches beyond the purview of this court. See supra Part IV.A.

       Additional considerations also lead the court to question Karzai's conclusions about the

petitioner. For instance, Karzai testified that the petitioner could not have been a military




                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                  r   I
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





commander during the conquest of Mazar-e-Sharifbecause Ialiban forces were led by Mullah

Faisel, chief of the army for the Taliban, and later by Mullah Dadullah and Mullah Niazi. Mar.

31 Ir. at 115-16. Yet according to Karzai, the Taliban assault on Mazar-e-Sharif involved tens

of thousands of soldiers, id. at 119, a fact that would suggest that the Ialiban must have had

multiple commanders leading its forces, see, e.g., GE 48 at 100-01 (listing various Ialiban

officials who acted as commanders during the assaults on Mazar-e-Sharif). The fact that the

petitioner was not the only or most senior Taliban commander involved in the operation does not

mean that he could not have led Taliban fighters during these engagements.

       Karzai also testified that the petitioner could not have served as a commander during the

conquest of Mazar-e-Sharif "because he has absolutely no military background, never fought in a

battle, [and] was religiously educated." Mar. 31 Ir. at 119. Yet, as previously discussed, the

petitioner did possess prior military experience, having fought with the Afghan mujahideen

during the Soviet occupation. See supra Part IV.B.2.a. Furthermore, the fact that the petitioner

was "religiously educated" provides little support for Karzai's conclusion; as previously

discussed, most of the senior leaders oftbe Taliban, including Mullah Omar, had received

religious education in madrassas, see GE 48 at 252-55; GE 88 at 21) and, as Karzai himself

acknowledged in bis declaration, most ofthe Taliban's foot soldiers were recruited from'radical

madrassas, PE 11 0 ~ 9.

       Finally, the court notes that the statements of Karzai, Rocketi and Motawakil all appear to

draw on the presumption that there existed within the Taliban a strict division between military

and civilian personneL See Mar. 31 Tr. at 118-19 (Karzai' s testimony that military and civilian

responsibilities were distinct); id at 149 (Karzai's testimony that there was no overlap between

civilian and military chains of command); PE 36, Att. B at 1 (Rocketi' s testimony that the
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





petitioner "was a civilian person, not a military commander"); PE 43, Att. B at 5 (MotawakiI's

statement that "[wJe have a structure in Afghanistan that military belongs to Ministry of Defense.

But [the petitioner] was the interior minister, governor, a spokesman.").

       This presumption, however, contradicts the weight of the evidence regarding the structure

of the Taliban government. For instance, one scholar notes that

       [0Jne of the most remarkable characteristics of the Taliban leadership is that top
       government officials often switch from the battlefield to the ministry and back
       again. each time following the orders from Mullah Omar. In one sense, this
       produces remarkable flexibility among the Taliban hierarchy as they all act as
       both administrators and military commanders.

GE 47 (Nasreen Ghufran, The Taliban and the Civil War Entanglement in Afghanistan, 41

ASIAN SURV., no. 3, at 462) at 474.

       This observation is echoed by Rashid, who writes:

       Several members of the military Shura are also acting ministers, creating even
       greater chaos in the Kabul administration. Thus Mullah Mohammed Abbas, the
       Health Minister, was the second-in-command of the Taliban expeditionary force
       trapped in the north after the 1997 Mazar defeat. He was then pulled out and sent
       to Herat to organize another offensive and finally returned to his job as Minister
       six months later . . "      Mullah Ehsanullah Ehsan, the Governor of the State
       Bank[,J commanded an elite force of some 1,000 Kandaharis, ensuring his
       financial job received little attention before he was killed in Mazar in 1997.
       Mullah Abdul Razaq, Governor of Herat, who was captured in Mazar in 1997
       and later freed, has been leading military offensives all over the country since
       1994. Almost all of the members of the Kandahar and Kabul Shura, except for
       those with physical disabilities, have acted as military commanders at some time
       or the other.

GE 48 at 100-01; see also GE 88 at 100 (listing Taliban ministers captured during the Northern

Alliance's May 1997 counteroffensive in Mazar-e-Sharif); GE 5 at 2 (reporting that in early

August 1998, Taliban troops "led by information and culture minister and hardened fighter

Mullah Amir Khan Muttaqi - had broken through a frontline around 100 kilometers (62 miles)

east of Mazar-i-Sharif and were continuing their advance").
                                       Co 1°" ," \. ,oof'
                                       ~ 'v.~) 1~, ';~. . ~.' f"


                                                        49

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
               ,,

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





       These sources indicate that senior Taliban officials possessed both military and civilian

responsibilities and that many Taliban officials with civilian titles functioned as military

commanders during the Taliban's various assaults on Mazar-e-Sharif. See GE 5 at 2; GE 48 at

100-01. The court credits these reports, which identify specific Taliban leaders who functioned

as dual military and civilian officials, over the broad assertions ofKarzai, Rocketi and

Motawakil, and finds that they provide additional support for the conclusion that the petitioner

possessed military responsibilities while he held the post ofActing Interior Minster. See GE 11

at 3 ("Laurels for the conquest of Aug. 8 went to Khairullah Khairkhwah, a Taliban mullah who

when not busy making war doubles as the regime's 'interior minister.''').

      iv. Summary of the Evidence Regarding the Petitioner's Role at Mazar-e-Sharif

       In swnmary, the weight of the evidence supports the government's contention that the

petitioner served as a military commander during the Taliban's assaults on Mazar-e-Sharif in

September 1997 and the summer of 1998. It is far from clear that these findings, standing alone,

would establish the lawfulness of the petitioner's detention. Nonetheless, together with the

evidence of the petitioner's involvement with the Afghan mujahideen, see supra Part IV.B.2.a,

and the petitioner's membership on the TaIiban's Supreme Shura, see infra Part IV.B.2.c, they

undermine the petitioner's claim that he was merely a civilian official shielded from the

Taliban's military affairs and support the notion, as elaborated in the following sections, that the

petitioner remained integrally involved in the Taliban's military forces before and after the U.s.­

led invasion of Afghanistan.

                   c. The Petitioner's Position on the Taliban's Supreme Shura

       As the Taliban rose to power, they instituted a ruling structure organized in three




                                                 50

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
               I   I
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





Commander of the Faithful). Mullah Omar. Id Below Mullah Omar was the ten-member

Supreme Shura. which was based in Kandahar. reported directly to Mullah Omar and, according

to Karzai, was ''It]he highest decision making body of the Taliban." Id; accord GE 48 at 250.

Subordinate to the Supreme Shura were two sub-councils, the Military Shura and the Kabul

Shura. PE 110"19,21.

       Ample evidence establishes that the petitioner served as a member of the Taliban's

Supreme Shura. GE 48 at 250; GE 88 at 44; Mar. 31 Tr. at 135. It is equally clear that the

Supreme Shura possessed authority over military matters. Karzai noted that the Military Shura, a

body "in charge of devising strategies and implementing tactical decisions," reported to the

Supreme Shura. PE 110,21. The Kabul Shura, whose responsibilities included "the Kabul

front against the Northern Alliance," also reported to the Supreme Shura. Id, 22 (noting that

"(i]mportant issues" faced by the Kabul Shura "were conveyed to the Supreme Shura for

decisions to be made"). Indeed, Karzai stated that "[i]n addition to the I 0 permanent members,

[Supreme] Shura meetings a1so involved military commanders, tribal leaders" and others. ld,

20.

       The petitioner notes that after 1996, governmental power was concentrated in the hands

ofMullah Omar, who held ultimate decision-making authority over all matters. GE 48 at 102;

PE 110, 18. Nonetheless, even after the Supreme Shura's decision-making authority waned, it

continued to have a "consultative function." PE 110 , 18. It is therefore unsurprising that,

according to Rashid, "[aJlmost all of the members ofthe Kandahar and Kabul Shura, except for

those with physical disabilities, have acted as military commanders at some time or the other."

GE 48 at 100-01.




                                                51 


                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
               I   I
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                            8El!MT

       The fact that the petitioner was appointed to serve on the Supreme Shura, which reported

directly to Mul1ah Omar, possessed responsibility over military matters and was comprised

almost exclusively of military commanders, cuts against the petitioner's assertion that he was a

civilian bureaucrat sequestered from the Taliban's military matters. The petitioner's membership

in the Supreme Shura is also consistent with the evidence that the petitioner obtained military

experience with the Afghan mujahideen, led Taliban forces during the Taliban's northern

offensives in 1997 and 1998 and, as discussed below, continued to wield military responsibilities

through the U.S.-led invasion of Afghanistan.

     d. 	The Petitioner's Military Responsibilities as Governor of Herat Leading Up to
                                Operation Enduring Freedom

       On October 27, 1999, Mullah Omar appointed the petitioner to serve as Governor of

Herat, a post that he held at the time of the U.S.-led invasion in October 2001. GE 91   ~   17; GE

43 at 2. The petitioner has stated that as Governor of Herat, he was a mere civilian

administrator, collecting taxes, distributing revenues to the Taliban's Minister of Finance and

resolving local disputes, GE 71 at 5; PE 12 (ISN 579 MFR (May 30, 2002» at I, and maintains

that he had no involvement with any military matters, GE 70 at 2; PE 12 at 1.

       The evidence does not support the petitioner's assertions. The court notes that in a recent

statement on its "successful administrative poHcy," describing the structure, positions and

policies of a prospective Taliban government, the Taliban explained that each province of

Afghanistan "is an independent unit with a commander called the Governor" who is "directly

responsible for the Supreme Command of that province and directs its military, civilian, fmancial

and legal affairs." See GE 49 (Ikram Maiwandi, The Islamic Emirate ofAfghanistan and Its

Successful Administrative Policy, AL-SOMOODMAGAZINE, Jan. 27, 201 I) at 2. Thus, under the




                                                52

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
             __ I   •
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                              SF.iCHT


Taliban's model for governance, the governor ofa province serves as its highest civilian and

military authority. See id.

       This governance model is consistent with the fact that nearly all senior Taliban leaders

held both civilian and military positions, see, e.g., GE 48 at 100-0 I, as well as the fact that the

individual who preceded the petitioner as Governor of Herat, Mullah Abdul Razaq, was a senior

military commander who was captured at Mazar-e-Sharif in 1997 and, after his release, led

military offensives all over the country, GE 48 at 100; GE 88 at 100. The facts support the

notion that the petitioner had both military and civilian responsibilities as the Governor of Herat.

       Indeed, since his capture by Pakistani authorities in early 2002, the petitioner has

displayed a level of detailed knowledge about military installations in Herat that would suggest

he was no mere tax collector. For example, during one interrogation, the petitioner stated that

        the Taliban's 2 largest divisions were located in the region of Herat. One of the
        divisions w[asJ located in 4-5 km East ofthe Governors Office Building in Herat.
        This division consisted mainly of equipment that was left behind by the Russians.
        Approx. 30-40 tanks, (some not operational), all types of artillery, weaponry,
        "lots" of shoulder rockets displayed on the tarmac[] for everyone to see how
        strong the Taliban was.

GE 46 (ISN 579 MFR (Sept. 25, 2003)) at 1.

        According to the petitioner, this division possessed three jets, one cargo plane and two

helicopters and was commanded by Abdul Salam Rocketi. Id. at 1-2. The petitioner also stated

that the other Taliban division was located at the Sheendand Airbase and was commanded by

Peer Aagha. Id. at 2. The petitioner explained that "this division had the same type of

equipment as the first division ... and would not go into great detail other than saying the

Sheendand Division had an airstrip." [d. The petitioner further noted that "the Taliban Divisions

are not the same as the way we (U.S. Army) have our division set.uplestablished" and that all of

the trainers for these divisions were Taliban commanders who had served in previous wars. fd



                                                  53 


                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                          UNCLASSIFIEOIIFOR PUBLIC RELEASE 





       In other interrogations, the petitioner has described the following military facilities

located in Herat:

   • 	 Qoli Urdu: The petitioner has described Qoli Urdu as "a large, run-down
       installation, north of Herat." GE 43 at 2; see also GE 45 at 1 (interrogation report
       in which the petitioner describes Qoli Urdu as "a very big military installation
       just north of Herat"). The petitioner has explained that his deputy, Abdul Hanan,
       renovated part of this facility with funding from Mullah Omar. PE 30 (UR 6 034
       0898 02) at 4.




   • 	 Qoai Char ("Force 4"): The petitioner stated that "an installation called Force 4
       had 30 to 40 operational, Soviet-era tanks and 100 broken tanks. Force 4 is
       located west of Herat towards the Iranian border." GE 43 at 2; see also GE 45 at
       1 (interrogation report in which the petitioner identified "Qoai #4 . . . in the
       western part of
       stationed


   •



       The petitioner also possessed detailed knowledge about the locations of weapons caches

and the capabilities of different missile systems. For instance, in an interrogation report dated

May 26, 2002, the petitioner provided a thorough account of the acquisition, maintenance,

locations and capabilities ofthe Taliban's Stinger missile inventory:

       From 1996 to 2001, [Mullah] Ghazi handled the Taliban's inventory of Stinger
       Missiles due to his prior training and knowledge of the missiles. When a Stinger
       Missile was found in [Afghanistan], Ghazi was responsible for verifying its
       authenticity and serviceability first and then its storage and delivery to field units.
       Khairkhwa advised [that] the Stinger Missiles were originally stored at a prior
       residence of Mullah Omar's in Kandahar. . .. [In 2000], Omar ... moved
       himself and the Stingers to an undisclosed location in Phil co, on the outskirts of
       Kandahar. To Khairkhwa's knowledge, no new Stingers have been brought into
       [Afghanistan]. All were left over from the time of Jihad (Soviet invasion). Once

                                             .    .      .. ,.   N,
                                         ." ,..... '                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





        the Taliban put the word out, people who possessed or found Stingers would
        either give or sell the[m] to the Taliban. In other instances, they were taken by
        force.

        The Taliban did not use the Stingers against V.S. or Allied war planes. Allied
        aircraft flew too high and the Taliban figured since they were V.S. made, U.S.
        planes would have appropriate countermeasures for them. Although the Stingers
        were prized, the Taliban had no interest in Soviet made SA-7's or "blue pipes" as
        they were called. They were considered useless.

GE 44 at 3-4; see also GE 60 (lSN 579 FD-302 (June 2, 2002» at 3 (interrogator's comment that

"Khairkhwa had previously denigrated old Soviet-made shoulder fired missiles known as 'blue

pipes"').




       The petitioner has failed to explain why a civilian bureaucrat, whose responsibilities were

limited to collecting taxes and resolving civil disputes, would possess such detailed and sensitive

knowledge about the locations of military installations, weapons caches and the Taliban's view

ofthe effectiveness of different missile systems. Rather, this knowledge, coupled with the

petitioner's detailed knowledge about the locations, personnel and weapons of various military

bases in Herat and the fact that the petitioner's predecessor was a seasoned military commander,

support the notion that Taliban provincial governors like the petitioner possessed authority over

both military and civilian matters related to their district.




                                                   55 

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





       The evidence also indicates that the petitioner's purportedly civilian duties - in particular,

the disbursement of Taliban funds     had, at least on occasion, a direct nexus to Taliban military




       The court's ability to assess the reliability this report is hindered by the report's failure to

expressly identify its source. See, e.g., Khan, 646 F. Supp. 2d at 11-15 (observing that the court

could not make reliability detenninations for documents for which the government had not

identified the source ofthe infonnation); PE 74 (Decl. of Paul Pillar) ~ 21 (noting the difficulty

of assessing the reliability of infonnation whose source is unknown). Despite this significant

obstacle, both intrinsic and exogenous factors persuade the court to credit the infonnation

contained in the report. See Barhoumi, 609 F.3d at 429; Bensayah, 610 F.3d at 726.




                                                  56

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





       Moreover, the infonnation in the report is highly consistent with the petitioner's own

statements - namely, that his responsibilities as Governor of Herat included disbursing funds and

implementing orders from the Taliban's director of revenue and expense in Kandahar. PE 12 at

I; PE 82 {ISN 579 MFR (May 28, 2002» at 1-2. Indeed, the petitioner admitted during a

September 2003 interrogation that on another occasion, Taliban leadership in Kandahar directed

him to transfer four to five million Afghan rupees to the Taliban Intelligence Agency,

headquartered in Herat, as a type of "emergency operating fund H or "a one-time budget

allowance." GE 46 at 2. These statements, which do not appear to have been elicited through




                                        In 1ight ofthese considerations, the court concludes that

                                 the September 2003 interrogation report corroborate one another

and constitute reliable evidence that even in discharging his "civilian" duties, the petitioner

operated within the Taliban's fonnal command structure and provided material support to the

Taliban's military forces and security apparatus.

       Although the petitioner has attempted to depict his role within the Taliban as that of a

mere functionary, mechanically carrying out directives imposed by the Taliban's central

leadership in Kandahar, see, e.g., GE 46 at 2, the evidence simply does not support that

                                                                 ., 	"
                                                                     ;

                                         ',,...ii "-. \r/ , .,

                                                    57

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                            SECRET 



characterization. To the contrary, the petitioner admitted during his ARB testimony that while

he was the Governor of Herat, he served as part of a Taliban deJegation that met with senior

Iranian officials on January 7, 2001 to discuss a variety ofmatters, including the Taliban's

ongoing conflict with the Northern Alliance. GE 71 at 7. The petitioner did not deny that one of

the topics discussed at the meeting was the possibility of U.S. intervention in the region and

Iran's purported desire to see the Taliban "join the Northern Alliance in order to defend

Afghanistan." Id.




                                                58

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 





These statements indicate, however, that far from being sequestered from the TaHban's military

apparatus, the petitioner wielded at least a degree of control over military matters, a fact that is

consistent with the Taliban's governance model as well as the petitioner's demonstrated

knowledge about military installations in Herat.

       The petitioner notes that both Motawakil and Rocketi stated that the provincial

governorship was a purely civilian post with no nexus to military matters. PE 36, Att. B at 1; PE




30
        The reliability of this interrogation report is unquestioned, as the petitioner has himself relied on
        other portions of the report to support his petition and there is nothing to suggest that the
        petitioner's statements were elicited through undue coercion or duress. See PE 35 at 1-2.




                           UNCLASSIFIEDIIFOR PUBLIC RELEASE
               ,,
                           LlNCLASSIFIEDIIFOR PUBLIC RELEASE




                               Although the petitioner has also asserted that all of the military

matters in Herat fell within the authority of his deputy, Mullawi Hanan, or Abdul Salam Rocketi,

the corps commander of Herat, PE 19 (lSN 579 Knowledgeability Brief (May 12,2002» at 1-2,

this claim is not consistent with his demonstrated knowledge about military installations in

Herat, see, e.g., GE 46 at 1-2, the fact that Hanan's office was located "on the other side of the




petitioner - rather than Hanan or Rocketi - participated in the October 2001 meeting with Iranian

officials regarding Iran's offer to supply military aid to the Taliban, see GE 60 (ISN 579 FD-302

(June 2,2002) at 2-3.

       In sum, the court is not persuaded by the petitioner's contention that he was a civilian

functionary shielded from the Taliban's military operations during the time he served as the

Governor of Herat. Rather, in light of the Taliban's governance model, pursuant to which

provincial governors possess both military and civilian authority, the fact that the petitioner's

predecessor as Governor of Herat was a seasoned military commander, the petitioner's

possession of detailed and sensitive information about military installations, weapons caches and

the capabilities of weapons systems, the fact that the petitioner acted within the Taliban's

command structure and provided material support to the Taliban's military and security forces

and the petitioner's participation in a high-level meeting with senior Iranian officials, which

touched on military and security matters, the court concludes that the petitioner possessed

military responsibilities during his tenure as Governor of Herat up until the time of the V.SAed

invasion of Afghanistan.




                                          "   .    £:."
                                                  i.
                                                          ('to
                                                          \
                                                           ,.
                                                              '
                                                                  r",!"""'.. "
                                                                    p .      ;
                                         V!.._~f l                  ~' ...



                           UNCLASSIFIEOIIFOR PUBLIC RELEASE
               , ,
                             UNCLASSIFIEDIIFOR PUBLIC RELEASE 





     e. The Petitioner's Support of Taliban Forces in Hostilities Against the United States

        After the terrorist attacks on September 11,2001, the United States and coalition forces

initiated Operation Enduring Freedom and commenced attacks on Taliban and al-Qaida forces in

Afghanistan on October 7, 2001. GE 91 ~ 5. By mid-November, the Taliban had lost control of

Mazar-e-Sharif, Herat and Kabul. [d.'~ 6-8. The Taliban lost control of Kandahar on

December 7,2001. Id      ~   9.

        In early October 2001, on the eve of Operation Enduring Freedom, the petitioner

participated in a high-level meeting with Iranian officials regarding the imminent U.S.-led

invasion of Afghanistan. According to the petitioner, "[Iran] contacted unnamed Taliban

officials in Kandahar ... to request [a] meeting and offer military aid to the Taliban against U.S.

and Allied forces. The meeting was approved in Kandahar by Abdul Mulawi." GE 60 at 2; see

a/so GE 57 (IIR 6 034 044202) at 1 (interrogation report from May 2002 in which the petitioner

states that "Iranian officials contacted [unidentified] Taliban officials in Kandahar ... and

requested a meeting on the Iran-Afghanistan border near Herat ... in October 200t ").

According to the petitioner, the meeting took place at a military post south ofIslam Qalah on the

Iranian side of the border. GE 56 (UR 2340665602) at 1; GE 60 at 2.

        The petitioner has repeatedly acknowledged that he served as a member of the Taliban

envoy that attended this meeting. GE 56 at 1; GE 57 at 1; GE 60 at 1; GE 70 at 2. 31 According

to the petitioner, the members ofthe Taliban delegation were Abdul Hamid Akundzada and Qari


31
        The petitioner asserts that some of the petitioner's statements regarding the October 2001
        meeting with Iran resulted from interrogations that occurred while the petitioner was subjected to
        sleep deprivation in March 2002. Petr's Proposed Findings of Fact at 89 n.59. The petitioner
        has, however, provided repeated consistent accounts of this meeting during his CSRT testimony
        in November 2004, GE 70 at 2, and his ARB hearing in June 2006, GE 71 at 8, undennining any
        inference that his accounts are unreliable as the result of undue coercion. See AI-Adahi v.
        Obama,692 F. Supp. 2d 85, 100 (D.D.C. 2010) (concluding that the detainee's CSRT statements
        were not tainted by evidence of coercion during prior interrogations) .


                                                . In t')f""f
                                               ':V" ' ..,I   '\ il> "   ,
                             UNCLASSIFIEDIIFOR PUBLIC RELEASE
                         UNCLASSIFIEDIIFOR PUBLIC' RELEASE 





Tahair, who had previously worked with the Iranians, Abdul Manan Niazi, the Governor of

Kabul who had overseen the massacre at Mazar-e-Sharif in August 1998, and the petitioner. GE

56 at 1; GE 57 at 1; GE 60 at 1. The Iranian delegation included the Deputy Commander of the

Iranian Foreign Intelligence Service and the Head of the Afghan Department of the Iranian

Foreign Intelligence Service. GE 56 at 1; GE 57 at I; GE 60 at 1.

        The petitioner has provided highly detailed and consistent accounts of what took place

during that October 2001 meeting. For instance, during a March 2002 interrogation, the

petitioner stated that at the October 2001 meeting,

       the Iranian delegation offered to purchase for the Taliban hand~held Russian
       manufactured, anti-aircraft missiles, which are superior to Stinger missiles. The
       Iranians claimed these missiles could fire to a higher elevation than a Stinger
       missile The Iranians referred to the missiJe as a SAM haft (Field Comment - the
       word haft means the number seven in the Persian-Afghan language). The
       Iranians refused to give more information on the missiles until the Taliban
       delegation proved they had money to buy the missiles. The Iranians als~ said
       they would buy other military equipment for the Taliban, but would not identifY
       the type of equipment until the Taliban delegation proved they had enough
       money .... The Iranians also offered to open the [IranJ/[Afghanistan] border for
       Arabs traveling to and from [AfghanistanJ. The Iranians would let any Arab past
       their border checkpoints entering [Afghanistan].

GE 56 at 2.

       The petitioner provided a highly consistent account during a May 2002 interrogation,

stating that "Iranian officials offered to broker a peace between the Taliban and the Northern

Alliance so Muslims could unite against the United States. The Iranian officials said that Iran

could track all movements by the United States." GE 57 at 1. According to the petitioner,

"Iranian officials also offered to sell the Taliban SAM-7 missiles and other [unidentified]

weapons if the Taliban could prove that they had the money to buy them. The Iranians also

offered to open their border to Arabs entering Afghanistan. The Afghanistan officials were

directed to take the offers to Mullah ((Omar» and send back a response." Id. at 2.



                                                62

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
          .   .. I   I
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                             SIUgM!:l'


       Likewise, during an interrogation                            the petitioner stated that during

the October 2001 meeting,

        [tJhe Iranians offered the following to the Taliban:
        • 	 Soviet-made SA-7 shoulder-fired anti-aircraft missiles (which were billed as
            being better than U.S. Stinger missiles)[;]
        • 	 other unspecified military equipment (which Khairkhwa assumed was also
            Russian-made)[; and]
        • 	 an offer to allow an open border between [Imn] and [Afghanistan] to allow
            Arabs from Gulf States unfettered access to [Afghanistan] in order to help the
            Taliban against U.S. and Allied forces.

GE 60 at 3. The petitioner also noted that the Iranians indicated their ability to monitor the

activities ofthe U.S. military. ld According to the petitioner, "[tJhe Iranians had told [him] that

'We are following them (the U.S.) everywhere. Khairkhwa was unsure if they meant that they

had satellite capability, but thought the Iranians were speaking figuratively rather than literally

regarding intelligence collection." Id

       The petitioner also acknowledged during his CSRT hearing that he was present at the

October 2001 meeting during which Iran pledged to assist the Taliban in their war with the

United States, GE 70 at 2, and testified during his ARB hearing that at the October 2001

meeting, "[t]hc Iranians offered to buy weapons for us because we were on restriction and could

not buy them. That is the truth." GE 71 at 8.

       These statements, given at different times during the petitioner's detention, are highly

consistent with one another, and there is no evidence that these statements are unreliable because

they were elicited through undue coercion or duress. Accordingly, the court considers these

statements reliable evidence that the petitioner was part of the Taliban delegation that met with

Iranian officials to discuss Iran's offer to provide the Taliban with military aid on the eve of the

U.S.-led invasion of Afghanistan.


                                                 '(' r'    r   "r
                                                 63

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
            ,. -, 	 " .
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 


                                              SI!3€M'f


       The petitioner has contended that it is implausible that the Iranians would have offered to

provide military assistance to the Taliban because Iran considered the Taliban an arch-enemy

and allied itself with the United States and the Northern Alliance during Operation Enduring

Freedom. See, e.g., Mar. 31 Tr. at 100-01;PE     110~~25-30;    PE lllA ~~ 10-16; PE 75 at 246­

54; PE 78 at 2-3. The court finds these arguments unpersuasive. As an initial matter, the

petitioner's theory - that Iran could not have offered any military assistance to the Taliban

because Iran and the Taliban were enemies - does not adequately account for the complexity of

international relationships in that region. As noted in an article cited by the petitioner, "Iran has

played all sides of the Afghan conflict," having provided military support to different, competing

groups vying for control of Afghanistan before and after the fall ofthe Taliban. PE 75 at 2-3.

Indeed, even as the United States and Iran ostensibly allied themselves during Operation

Enduring Freedom, "Iran also sent large stocks of weapons to Herat and [Afghan warlord Ismail]

Khan, which culminated in the United States firing a cruise missile at Khan's Headquarters,

killing eighteen of his men in January 2002." Id. at 3.

       As noted in another article cited by the petitioner, former CIA Director George Tenet

declared in early 2002 that Iran's initial signs of cooperation had "eclipsed" and that "while

Iran's officials express a shared interest in a stable government in Afghanistan, its security forces

appear bent on countering the US presence. This seeming contradiction in behavior reflects

deep-seated suspicions among Tehran's clerics that the US is committed to encircling and

overthrowing them." PE 76 at 248. Yet another article cited by the petitioner states that "[i]n

early 2007, Washington reported that Iran had started to supply sophisticated arms to the Taliban

in western Afghanistan," even as it "increased political and military support to the former

Northern Alliance." PE 78 at 3. Although Karzai stated in his declaration that evidence of

                                                       r ' .'

                                                  64

                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                         UNCLASSIFIEOIIFOR PUBLIC RELEASE


                                             SECM'f

Iranian support for the Taliban reflects a recent shift in Iranian policy towards the Taliban, PE

110129, these reports indicate Iran did not possess a unitary attitude towards the U.S.-led

invasion of Afghanistan at the time of Operation Enduring Freedom and underscores the

difficulty of presuming that Iran would not have offered military support to the Taliban simply

because of their history of animosity.

       Moreover, the petitioner himself is the source of the information regarding the October

2001 meeting between the Taliban delegation and senior Iranian officials. As previously noted,

the petitioner has provided multiple, consistent accounts of Iran's offer to provide the Taliban

with military assistance. The petitioner has offered no explanation for why he would have

fabricated this information during his interrogations. Indeed, in his proposed [mdings of fact, the

petitioner acknowledges that he attended the October 2001 meeting with the Iranian delegation,

though he does not expressly concede that the purpose of the meeting was Iran's offer to provide

military support to the Taliban. See Petr's Proposed Findings of Fact, 292.

       The petitioner also contends his mere attendance at the October 2001 meeting does not

support his detention because he was simply there to provide security for the Taliban delegation.

GE 71 at 2, 7. The court disagrees. First, even if the petitioner's role was limited to providing

security for the Taliban delegation, that fact would itself significantly undercut the petitioner's

contention that he was simply a civilian bureaucrat and would demonstrate that he possessed

command authority over Taliban forces on the eve of the U.S.-led invasion and was entrusted

with providing security services in support of a military-related mission. At any rate, the fact

that the petitioner was included in the substantive discussions, see, e.g., GE 70 at 2-3, coupled

with his demonstrated knowledge about missile systems, his military oversight responsibilities as

the Governor of Herat and his close ties to Mullah Omar, see infra Part IV.B.3, suggest that the




                                                 65

                         UNCLASSIFIEOIIFOR PUBLIC RELEASE
               I   I
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





petitioner attended the October 2001 meeting not simply as the Taliban's chief security officer,

but as a Taliban representative.

       Finally, the petitioner contends that his attendance at the October 2001 meeting does not

support the lawfulness of his detention because there is no evidence that the Iranian offer was

ever accepted. The court notes at the outset that the petitioner has provided differing accounts of

the Taliban's response to the Iranian offer. See GE 60 at 3 ("Ultimately, the offer was

rejected."); GE 71 at 8 ("When the delegation went back to Kandahar the bombing started, so the

proposition fell apart. "); GE 57 at 2 ("[The petitioner] fled the area shortly after the meeting and

does not know if the offer was ever given to Omar."). At any rate, the significance of this

evidence does not turn on whether the Taliban accepted the Iranian offer, but rather, lies in the

fact that Taliban leaders in Kandahar designated the petitioner to represent the Taliban in high-

level discussions with senior Iranian officials regarding Iran's offer to provide military assistance

to the Taliban in preparation for the imminent U.S.-led invasion. The petitioner's selection to

attend the meeting demonstrates that he was entrusted with significant military-related

responsibilities at the time of the outbreak of hostilities with the United States and strongly

indicates that he was part of Taliban forces at that time.32

       The petitioner's role in the October 2001 meeting is consistent with evidence that after

the commencement of Operation Enduring Freedom, the petitioner continued to operate within

the Taliban's formal command structure and provide support for Taliban military forces.




32
        The government has argued that the petitioner attended a second meeting with Iranian officials in
        November 200 I regarding Iran's offer to provide military assistance to the Taliban. See GE 45 at
        3; GE 61 at 1-2. It appears, however, that the November 2001 meeting referred to in these
        exhibits and the October 200 I meeting discussed above are one and the same. See GE 45 at 3;
        GE 61 at 1-2.




                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 

                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 





with the prior reports regarding the petitioner's role in providing financial support for Taliban

troops and security forces, see GE 46 at 2                as well as the petitioner's prior

acknowledgment that Herat contained the Taliban's two largest military divisions and multiple

military insta1lations,                      43 at 2; GE 46 at I. Accordingly, the court concludes

that this intelligence report is sufficiently reliable for the court's consideration and further

demonstrates that the petitioner continued to operate within the Taliban's formal command

structure and provide support to Taliban troops after the outset of hostilities with U.S. coalition

forces.

          The petitioner's involvement with the Taliban's military apparatus continued even as

U.S. coalition forces pushed the Taliban out ofnorthern Afghanistan. Although the petitioner

has provided contradictory accounts of his retreat from Herat, the petitioner has stated that in

early November 2001, as the bombs began to fall in Herat province, he traveled in a convoy of

ten vehicles to Arghastan, a village in the eastern part of Kandahar province. GE 18 (ISN 579




                                                  67

                           UNCLASSIFIEDIIFOR PUBLIC RELEASE
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





MFR (May 7, 2002» at 1. According to the petitioner, the vehicles in his convoy "were full of

weapons." Id The petitioner stated that he "turned the weapons over to a sherif in Arghastan

and then called Hamid «Karzai» to discuss turning himselfin." Id

       Although the petitioner would later deny that the vehicles in the convoy contained

weapons, see GE 71 at 6, the court sees no reason to doubt the admission made during the May

2002 interrogation. There is no evidence that this statement was elicited through undue coercion

or duress, and the statement was made shortly after the events at issue. See GE 18 at 1.

Accordingly, the court credits the petitioner's initial admission that he fled to Kandahar in a

convoy comprised of ten vehicles that were full of weapons.

       The fact that the petitioner had access to a large volume of weapons demonstrates that he

continued to wield military-type authority even after the U.S.-led invasion of Afghanistan.

Furthermore, although the petitioner contends that he turned the weapons over to an official in

Arghastan affiliated with the post-Taliban government, this claim is not plausible, as the Taliban

did not lose control of Kandahar until December 7,2001, weeks after the petitioner fled Herat for

Arghastan. GE 91 ~ 9. AccordinglY, if, as the petitioner has stated, he surrendered the weapons

in his convoy to a local "sherif' in Arghastan, it would have been to a local Taliban official.

       Accordingly, reliable evidence demonstrates that the petitioner was appointed to

represent the Taliban in discussions with high-level Iranian officials regarding Iran's offer to

provide the Taliban military assistance for use against U.S. coalition forces. Reliable evidence

also indicates that after the U.s.-led invasion, the petitioner continued to provide material

support to TaHban forces stationed in Herat and facilitated their movement to other areas in

Afghanistan, implementing orders issued by Taliban leadership in Kandahar. Finally, the

petitioner has admitted that in early November 2001, he retreated from Herat to the Taliban­

                                                               ".·,c'. "
                                           ,   .. 1   ;
                                          ~,~)= ~~~ ~
                                                          68

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
               I   I
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE

                                             SELMI


stronghold of Kandahar in a convoy of vehicles full of weapons, and that he delivered those

weapons to officials in Kandahar.

       These findings are consistent with the evidence establishing the petitioner's long history

of involvement with the Taliban's military affairs. Like most senior Taliban leaders, the

petitioner obtained military experience fighting with the Afghan mujahideen during the Soviet

occupation. After joining the Taliban in 1994, the petitioner was entrusted with military

responsibilities, sitting on the Taliban's Supreme Shura, which had oversight over military

affairs and serving as a commander of Taliban fighters during the Taliban's northern offensives

in 1997 and 1998. The petitioner remained intimately involved in the Taliban's military affairs

even after being appointed Governor of Herat, as demonstrated by his detailed knowledge about

military installations and weapons systems, his facilitation of funding for Taliban military and

intelligence forces as well as his role as a Taliban representative during discussions with Iranian

officials in January 2000 regarding military and security-related matters.

       Together, this evidence establishes that the petitioner was part of the Taliban forces

engaged in hostilities with U.S.-led coalition forces in late 2001. Accordingly, so long as the

evidence indicates that the petitioner remained a part ofthose forces and had not disassociated

himself from the Taliban by the time of his capture in early 2002, the petitioner's detention is

lawful under the AUMF. Before turning to the issue of disassociation, however, the court briefly

addresses the evidence concerning the petitioner's ties to Mullah Omar, which the government

contends provides additional support for the lawfulness of his detention.

                       3. The Petitioner Had Close Ties to Mullah Omar

       Since his apprehension in early 2002, the petitioner has sought to portray himself as a

reluctant Taliban leader. The petitioner has stated that he "was compeUed to work for the




                                                 69 


                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
               ,   I
                            UNCLASSIFIEDIIFOR PUBLIC RELEASE 





Taliban because they were in power at the time and, if one didn't, the TaIiban could 'create

problems' for someone." GE 4S at 1. The petitioner has suggested that he joined the Taliban as

a matter of happenstance, stating that while trying to secure ajob in Spin Boldak in 1994, "one

day, an unknown Taliban member asked him to speak with a London, England BBC reporter on

the phone regarding Taliban military positions. The Taliban were so impressed with his

speaking abilities they offered him the position of 'wayand,' or spokesman for the Taliban." GE

20 at 1. He has characterized his appointment as Governor of Herat as a move that came out of

the blue. Id. at 2 ("Taliban official recommended he be appointed Governor of Herat,

[Afghanistan], for unknown reasons."). In fact, during various interrogations, the petitioner

denied holding leadership positions that he now concedes that he possessed. Compare OE 71 at

3 ("I was not the Taliban spokesman.") and GE 43 at 1 (the petitioner's statement that "he was

often mistaken as the Minister of the Interior for the Taliban because he lived at the Ministry and

spoke to the press often") with Petr's Proposed Findings of Fact 1f 6 ("After his return to

Afghanistan in 1994, petitioner was appointed spokesperson for the Taliban government for the

Pashto language because of his proven abilities in providing information to the media."); GE 91

~.   17 (stipulating that the petitioner became the Taliban's Acting Interior Minister in 1996 or

1997).

          Despite these efforts to portray himself as a reluctant, marginal Taliban figure, the

evidence indicates that the petitioner was, in reality, a prominent and influential leader within the

Taliban. For instance, as previously discussed, the petitioner quickly rose to the Taliban's

highest ranks, becoming a member of the Supreme Shura, "the most powerful ruling body" in the

Taliban government, OE 48 at 250, which reported directly to Taliban leader Mullah Omar, PE

1101f 19.




                                                   70

                            UNCLASSIFIEDIIFOR PUBLIC RELEASE
                  I   I
                          UNCLASSIFIEOIIFOR PUBLIC RELEASE


                                              SECRET


       The evidence also indicates that after the petitioner began to serve on the Supreme Shura,




statements of this mullah are corroborated by veteran Afghan mujahideen commander Akhtiar,

who identified the petitioner as "a sub-commander/trusted person of Mullah Omar." GE 22 at 1.

       These statements are further corroborated by a November 1999 article published in the

Pakistani newspaper, The News, reporting on Mullah Omar's decision to reshuffle the Taliban

leadership. GE 40 (Editorial: Taleban ReshzifJle, THE NEWS, Nov. 1, 1999) at 1. This reshuffle

resulted in the petitioner's appointment as Governor ofHe rat. Id The article stated that

"[l]oyalists like Mulla Khairullah Khairkhwa, Mulla Abdur Razzaq ... and Mulla Said

Mohammad Haqqani were aU rewarded with the choicest jobs." Id.

       The petitioner's status as one of Mullah Omar's trusted associates is also born out by the

fact that Mullah Omar repeatedly appointed the petitioner to serve in prominent and sensitive

posts. In July 1998, Mullah Omar appointed the petitioner to oversee the areas captured during

the Taliban's northern offensive. GE 3 at 2. In August 1998, when Iran threatened war with

Afghanistan after the Taliban murdered eight Iranian diplomats and an Iranian journalist, Mullah

Omar publicly announced that the petitioner would lead a commission to investigate the

murders. 33 GE 13 (Bodies ofRemaining 2 Iranians Found in Afghanistan, THE NEWS, Oct. 7,

1998) at 1; GE 46 at 2. And one year after Iran had threatened war with Afghanistan, Mullah




33
       The petitioner stated that despjtethe.eubJ~c an!loJ109~1pent. he never actually conducted the
       investigation. GE 46 at 2.       t, t ' .:.:'           1



                                                   71 


                         UNCLASSIFIEOIIFOR PUBLIC RELEASE
               I   I
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





Omar appointed the petitioner Governor of Herat, GE 43 at 2, one of Afghanistan's largest

provinces, which shares an extensive border with Iran, see GE 92.




             PE 35 (ISN 579 CITF Report (Dec. 2, 2002» at 1. According to the petitioner,

Mullah Omar's decision to appoint him Governor of Herat was effectively a demotion and

signaled the fact that the petitioner no longer held Mullah Omar's trust. Mar. 31 Tr. at 113.

       The weight of the evidence does not support the petitioner's contention. Herat was a

strategically important province at the time ofthe petitioner's appointment as governor; it

bordered Iran, which had recently threatened war with the Taliban and possessed historically

close ties with the population of Herat. PE 75 at 3; PE 76 at 244-45. Herat also contained

numerous Taliban military installations, including its two largest divisions, as well as the

headquarters of Taliban intelligence. GE 46 at I. Indeed, as previously noted, one

contemporaneous media report characterized the petitioner's new position one of the "choicest

jobs" in the Taliban government, awarded to the petitioner because he was a Mullah Omar

loyalist. GE 40 at 1.

       Moreover, reliable evidence indicates that the petitioner remained within Mullah Omar's

inner circle after his appointment as Governor of Herat, as U.S. coalition forces began their

assault on Taliban forces. Specifically, the court credits an October 13,2001 intelligence report

citing information provided by a                                                               SeeGE




                                                 72

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
               I   I
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE 





27 (IIR 6 931 0020 02) at 1.

                               that after a U.S. cruise missile had hit Mullah Omar's vehicle one

week earlier during air strikes in Kandahar,




specifically notes that this officer                                      The reliability of the

report is also buttressed by the level of detail contained in the officer's account, including

specific infonnation regarding the locations ofTatiban commanders that has been independently

corroborated. See id at 2 (reporting that Mullah Rocketi, the "corps commander of Jalalabad[,]

moves between that city and north Kabul"); PE 70 at 139 (listing Rocketi as the "fonner corps

commander of Jalalabad"). Lastly, the report of a missile strike occurring the week before

October 13,2001 is consistent with the timeline of Operation Enduring Freedom, which

"commenced on 7 October 2001 with coalition air strikes on al-Qaida and Taliban targets

throughout Afghanistan." GE 77 at 2. In light ofthese indices of reliability, the court credits the

report's account that after a U.S. coalition airstrike in early October 2001, Mullah Omar limited

his circle of contacts to a handful of his most trusted and important "commanders," including the

petitioner.

        In sum, the court finds implausible the petitioner's contention that he was a reluctant

Taliban member. Rather, the weight of the evidence indicates that the petitioner had close ties




                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                I   I
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





with Mullah Dmar and that he remained one of Mullah Omar's most trusted associates before

and after the U.S.-led invasion of Afghanistan in October 2001. This finding is consistent with

the court's earlier conclusions that the petitioner was a key Taliban leader entrusted with military

responsibilities, which he carried out both before and after the commencement of Operation

Enduring Freedom. See supra Part IV.B.2. Moreover, the fact that the petitioner was one of

Mullah Omar's trusted associates undermines the petitioner's contention that he was a simple

civilian bureaucrat shielded from the Taliban's military activities, and provides a useful starting

point for assessing the petitioner's contention that he had disassociated himself from the Taliban

by the time of his capture in early 2002.

     4. Tbe Petitioner Remained Part oftbe Taliban at the Time of His Apprehension

       As previously discussed, it is not enough for the government to show simply that the

petitioner was, at one time, a member of the Taliban, al-Qaida or associated forces; to be

lawfully detained, the petitioner must have been "part of' those forces at the time of his capture.

See Salah;, 625 F.3d at 751; Gherebi, 609 F. Supp. 2d at 71. «A petitioner who may once have

been part of al-Qaida or the Taliban can show that he was no longer part of such an entity at the

time of capture by showing that he took affirmative actions to abandon his membership." Khalif

v. Obama, 2010 WL 2382925, at *2 (D.D.C. May 28, 2010) (citing Al Ginco v. Obama, 626 F.

Supp.2d 123, 128-30 (D.D.C. 2009)).

       The evidence indicates that after tbe commencement of Operation Enduring Freedom, the

petitioner began hedging his bets. The petitioner has stated that he met with a group of high-

level Taliban officials one month before the surrender of Kandahar to discuss the peaceful

surrender of the city. PE 34 at 1. According to the petitioner, the meeting was held without

Mullah Omar's consent and the officials present were those "who favored a bloodless, peaceful
                                                      t '.      ;~    , , :(
                                                      \!    ','.
                                       "'" j   ~"'-; ,l:,x./'    It




                                                           74

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
               I   ,
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





end to the fighting in Afghanistan." ld The petitioner has also stated that in early November

200 I, he contacted Hamid Karzai, who was a member of the petitioner's Popalzai tribe and

whom the petitioner had known for many years, to "solicit his advice" about surrendering to u.s.

coalition forces. GE 45 at 3; see also GE 18 at I (interrogation report in which the petitioner

stated that he contacted Hamid Karzai to discuss surrendering after the United States began

bombing Afghanistan); GE 70 at 4 (petitioner's CSRT testimony in which he states that he

contacted Hamid Karzai "when Herat was taken over"); GE 91 ~ 7 (stipUlating that the Taliban

lost control of Herat on or about November 13, 2001). According to the petitioner, this evidence

demonstrates that he had disassociated himself from the Taliban before he was captured by

Pakistani authorities in late-January or early-February 2002. See GE 91   ~   18.

       The court disagrees. Even if the petitioner did participate in a secret meeting with high-

level Taliban leaders regarding the surrender of Kandahar, there is no evidence that any

participant at that meeting surrendered to U.S. coalition forces, publicly or privately broke with

Mullah Omar or took any action signaling an intent to end hostilities with U.S. coalition forces.

Indeed, in the month before the surrender of Kandahar, there was fierce fighting between U.S.

coalition and Taliban forces for control ofthe city until it fell on December 7, 2001. GE 77 at 4.

       Likewise, even if the petitioner contacted Hamid Karzai in mid-November 2001 to

discuss the possibility of surrender, the petitioner did not tum himself in, but was instead

captured in Chaman, Pakistan approximately three months later. GE 91 ~ 18. The petitioner has

provided no credible explanation for what he was doing or what steps he had taken to

disassociate himself from the Taliban during the months after he allegedly contacted Hamid

Karzai to discuss the possibility of surrender.




                                     ~,,t,   1;''';''                         UNCLASSIFIEDIIFOR PUBLIC RELEASE 





       The petitioner has stated that by the time of his capture, he had resolved to cooperate with

U.S. coalition forces and that he traveled to Chama.n, Pakistan to obtain treatment for a stomach

ailment before turning himself in. GE 45 at 3; GE 70 at 4; GE 71 at 9. The petitioner, however,

was not captured at a medical office in Chaman. Rather, it is undisputed that the petitioner was

captured at the Pakistani residence of senior Taliban official Abdul Manan Niazi. GE 91 , 18.

As previously discussed, Niazi was a fonner Taliban military commander and Governor of

Kabul, who had personally overseen the massacre of thousands of Shiites in the city of Mazar-e-

Sharifin August 1998 and was part of the Taliban delegation that traveled to Iran in October

200 I to discuss Iran's offer to provide military assistance to the Taliban. See supra Part

IV.B.2.a. The fact that the petitioner was captured at the home of a hardlinc TaUban military

commander greatly undennines the petitioner's contention that he had disassociated himself

from the Taliban prior to his apprehension by Pakistani authorities. See Al-Bihani v. Ohama,

2010 U.S. Dist. LEXIS 107590, at *33-34 (D.D.C. Sept. 22, 2010) (noting that the fact that the

petitioner continued to associate with al-Qaida or Taliban operatives undermined the petitioner's

argument that he had cut his ties with al-Qaida prior to his apprehension); cf Uthman v. Obama,

2011 WL 1120282, at *4 (D.C. Cir. Mar. 29,2011) (observing that evidence that the petitioner

was captured in the company of Taliban and al~Qaida fighters in the vicinity of Tora Bora

supported the conclusion that he was lawfully detained).

       The petitioner's claim that he had resolved to cooperate with U.S. coalition forces prior to

his capture is also undermined by the evasiveness he exhibited during his discussions with U.S.

interrogators. According to the government, the earliest known interrogation of the petitioner

occurred                          approximately 3:00 p.m. See Govt's Proposed Findings of Fact

& Conclusions of Law at 82. The interrogator who conducted this inquiry reported that the




                                                 76

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
               I   ,
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE

                                                      S!!ClmT


petitioner "attempted to evade questions" and noted that "caution should be used when dealing

with the detainee as he attempts to draw in the interrogator and 'tap dance' around questions."

GE 64 (ISN 579 Handnote (Feb. 7,2002) at 1.

       The petitioner's refusal to provide full cooperation has been noted by other interrogators,

who, as previously noted, have described the petitioner as cunning and evasive. See

PE 34 at 1. The resistance exhibited by the petitioner during these interrogations is not, in the

court's view, consistent with the petitioner's claim that he had decided to turn himself in and

cooperate with U.S. coalition forces before he was apprehended in Pakistan.

       In short, the court does not credit the petitioner's contention that he had disassociated

himself from the Taliban prior to his capture in Chaman, Pakistan. Rather, the weight of the

evidence, especially the fact that he was captured at the home of a senior Taliban official,

indicates that the petitioner remained part ofTaliban forces at the time of his capture.

                            C. Viewing the Totality of the Evidence

       There is no dispute about the basic contours of the petitioner's life. The parties agree that

the petitioner joined the TaHban in 1994 and became a spokesman and district administrator in

Spin Boldak. He rose through the Taliban ranks and served as a member of the Taliban Supreme

Shura, the Taliban's Acting Interior Minister and the Governor of Herat. The petitioner retreated

from Herat during Operation Enduring Freedom and that he was ultimately captured by Pakistani

authorities in Chaman, Pakistan in early 2002.

       The parties have, however, offered two starkly different narratives regarding the

petitioner's tenure with the Taliban. The petitioner contends that he was simply a civilian

bureaucrat who had no involvement with the Taliban's military forces, lost Mullah Omar's trust

over time and eventually broke with him and the Taliban during Operation Enduring Freedom.

                                     :t~'~I'
                                      ,- f
                                               r"~"   ./....   ~




                                                               77

                         UNCLASSIFIEDIIFOR PUBLIC RELEASE
               ,   .
                           UNCLASSIFIEDIIFOR PUBLIC RELEASE 





According to the government, the petitioner was an experienced military leader who wielded

military authority before and after the commencement of Operation Enduring Freedom, was a

member of Mullah Omar's inner circle and remained part of the Taliban even after the time of

his capture in early 2002.

       Viewed in its totality, the evidence provides more support for the government's narrative.

The court concludes that the petitioner, like most other senior Taliban leaders, fought with the

Afghan mujahideen in the 19805, and, like other senior Taliban leaders with civilian titles,

participated in the Taliban's military efforts to seize control of Afghanistan, serving as a

commander ofTaliban fighters during the Taliban's assaults on Mazar-e-Sharifin 1997 and

1998. Even after his appointment as Governor of Herat in 1999, the petitioner remained

integrally involved in the Taliban's military forces, operating within the Taliban's formal

command structure and facilitating the movement of Taliban troops both before and after the

commencement of Operation Enduring Freedom. Moreover, on the eve of Operation Enduring

Freedom, the petitioner was dispatched to Iran by Taliban leaders in Kandahar to discuss Iran's

offer to provide military assistance to the Taliban in anticipation ofthe imminent U.S.-led

invasion of Afghanistan.

       Throughout his tenure in the Taliban, the petitioner remained a prominent leader and a

close ally of Mul1ah Omar. The petitioner's ties to Mullah Omar persisted even after a U.S.

cruise missile struck Mullah Omar's vehicle in the early days of Operation Enduring Freedom,

and MuJlah Omar limited his contacts to his most trusted lieutenants, including the petitioner.

       Although the petitioner reached out to Hamid Karzai to discuss the possibility of

surrender after the commencement of Operation Enduring Freedom, he never turned himself in

and was captured at the home of a senior Taliban official. The evidence, therefore, does not




                                                 78
                           UNCLASSIFIEDIIFOR PUBLIC RELEASE
               I   I
                          UNCLASSIFIEDIIFOR PUBLIC RELEASE


                                             SECRE'f

support the petitioner's contention that he had disassociated himself from the Taliban by the time

of his capture.

       Based on these considerations, the court concludes that the government has established

by a preponderance of the evidence that the petitioner was part ofTaliban forces engaged in

hostilities against the United States at the time of his capture. The petitioner is therefore lawfuJly

detained and his petition for a writ of habeas corpus must be denied.



                                        v.   CONCLUSION

        For the foregoing reasons, the court denies the petition for a writ of habeas corpus. An

Order consistent with this Memorandum Opinion is issued separately and contemporaneously

this 27th day of May, 2011.



                                                               RICARDO M. URBINA
                                                              United States District Judge




                                                  79 


                          UNCLASSIFIEDIIFOR PUBLIC RELEASE
                  I   •